EXHIBIT 10.1

DATED 3 JULY 2012

N BETA S.À R.L.

- AND -

CABOT CORPORATION

- AND -

NORIT N.V.

 

 

AGREEMENT

FOR THE SALE AND PURCHASE OF

THE ENTIRE ISSUED SHARE CAPITAL

OF

NORIT N.V.

 

 

SKADDEN, ARPS, SLATE, MEAGHER & FLOM (UK) LLP

40 BANK STREET

CANARY WHARF

LONDON E14 5DS



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   1.    INTERPRETATION      1    2.    SALE AND PURCHASE OF
THE SALE SHARES; REPAYMENT OF EXISTING BANK DEBT      14    3.    CONDITIONS
PRECEDENT      16    4.    CONDUCT OF BUSINESS BEFORE COMPLETION      18    5.
   COMPLETION      20    6.    COMPANY WARRANTIES      20    7.    SELLER
WARRANTIES      21    8.    LIQUIDATION OF SELLER POST-COMPLETION      21    9.
   PURCHASER’S WARRANTIES      22    10.    NO LEAKAGE UNDERTAKING      23   
11.    TAX AFFAIRS      24    12.    BOOKS AND RECORDS      24    13.   
NON-SOLICITATION      25    14.    NON-COMPETITION      25    15.    ADDITIONAL
SELLER UNDERTAKINGS      26    16.    ANNOUNCEMENTS      28    17.   
CONFIDENTIALITY      29    18.    NOTICES      31    19.    POST-COMPLETION
UNDERTAKINGS      34    20.    ASSIGNMENT      34    21.    COSTS AND EXPENSES
     34    22.    INVALIDITY      35    23.    THIRD PARTY RIGHTS      35    24.
   NOTARY      35    25.    FURTHER ASSURANCE      36    26.    WHOLE AGREEMENT
     36    27.    VARIATION AND WAIVER      37    28.    COUNTERPARTS      37   
29.    PAYMENTS AND NO SET-OFF      37    30.    GOVERNING LAW AND JURISDICTION
     38    31.    AGENT FOR SERVICE OF PROCESS      38   

SCHEDULE 1 THE COMPANY

     39   

SCHEDULE 2 GROUP STRUCTURE CHART

     40   

SCHEDULE 3 TRANSFER DEED

     41   

SCHEDULE 4 COMPLETION

     44   

SCHEDULE 5 WARRANTIES

     46   

SCHEDULE 6 RESTRICTED ACTIONS

     67   

SCHEDULE 7 NOTARY LETTER

     70   

SCHEDULE 8 TAX AFFAIRS

     78   

SCHEDULE 9 SPECIFIED LEAKAGE

     79   

 

(i)



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 3 July 2012

BETWEEN:

 

(1) N Beta S.à r.l., a société à responsabilité limitée incorporated under the
laws of Luxembourg, having its registered office at 28, boulevard Royal, L-2449
Luxembourg, registered with the Registre de Commerce et des sociétés in
Luxembourg under number B 127930 (the “Seller”);

 

(2) Cabot Corporation, a company incorporated under the laws of Delaware, having
its corporate headquarters at Two Seaport Lane, Suite 1300, Boston,
Massachusetts 02210 (the “Purchaser”); and

 

(3) Norit N.V., a limited liability company (naamloze vennootschap), with its
corporate seat in Amersfoort, The Netherlands, and its place of business at
Nijverheidsweg-Noord 72, 3812 PM Amersfoort, registered with the trade register
of the Chambers of Commerce under number 34274011, further details of which are
set out in Schedule 1 (the “Company”).

WHEREAS:

 

(A) The Seller is the legal owner of all issued and outstanding shares in the
capital of the Company, further details of which are set out in Schedule 1. The
Company is the holding company of a group of companies involved in the research,
development, manufacturing, distribution and sale of high-grade activated
carbons, as detailed in the group structure chart set out in Schedule 2.

 

(B) The Seller wishes to sell and transfer to the Purchaser or a Purchaser
Designee, and the Purchaser wishes to purchase and acquire, or cause a Purchaser
Designee to purchase and acquire, from the Seller, the Group Companies with
economic effect from the Locked Box Date through a sale and purchase of the Sale
Shares on the terms and subject to the conditions set out in this Agreement and
the Transaction Documents.

 

(C) The Seller and the Purchaser are aware of the provisions of the Social and
Economic Council Merger Regulation for the protection of employees (SER-Besluit
Fusiegedragsregels 2000 ter bescherming van de belangen van werknemers), the
provisions of the Dutch Works Councils Act (Wet op de ondernemingsraden) and any
other employee consultation regulations, and are both satisfied that they have
consulted with the employees of the Group Companies to the extent required prior
to the signing of this Agreement.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 In this Agreement:



--------------------------------------------------------------------------------

“Activated Carbon Business” means the research, development, manufacture,
distribution and sale of high-grade activated carbons;

“Affiliate” means, in relation to any person, any wholly owned subsidiary, or
parent undertaking or ultimate holding company of that person and any other
wholly owned subsidiary of that parent undertaking or ultimate holding company;
with respect to the Seller and, prior to Completion, the Group Companies, each
of the Sponsors (excluding portfolio companies of the Sponsors) and each Group
Company is also an Affiliate;

“Affiliate Arrangement” means any Contract, Indebtedness, Encumbrance or
Liability between the Seller or an Affiliate of Seller (other than a Group
Company), on the one hand, and one or more Group Companies, on the other hand;

“Agent” has the meaning given to that term in Clause 31.1;

“Agreed Form” means, in relation to any document, the form of that document
which has been initialled for the purpose of identification by the Purchaser and
the Seller;

“Assets” means, with respect to any person, all land, buildings, improvements,
leasehold improvements, furniture, furnishings, fixtures, facilities, machinery
and equipment and other assets, real or personal, tangible or intangible, owned
or leased by such person or any of its Subsidiaries;

“Assumption Agreement” means an Assignment and Assumption Agreement Relating to
Certain Rights and Obligations Under the Norit N.V. Share Purchase Agreement, by
and between Doughty Hanson & Co. Managers Limited, Euroland Purification II
B.V., the Seller and the Purchaser in the form attached as Exhibit 1;

“Assurance” means any warranty, promise, representation, statement, assurance,
covenant, collateral contract, agreement, undertaking, indemnity, guarantee or
commitment of any nature whatsoever made or given by or on behalf of the Seller
or any member of the Seller’s Group prior to Completion;

“Benefit Plans” has the meaning given to that term in paragraph 11.1 of Part B
of Schedule 5;

“Business Day” means a day on which banks are open for business in London,
Amsterdam and Boston (excluding Saturdays, Sundays and public holidays);

“Civil Procedure Rules” means the Civil Procedure Rules 1998 of England and
Wales, which came into effect on 26 April 1999, as amended from time to time;

“Claim” means any claim made by a Party arising out of, pursuant to or in
connection with any Transaction Document, or the transactions contemplated
thereby or referred to therein, howsoever arising;

“Code” means the Internal Revenue Code of 1986, as amended;

 

- 2 -



--------------------------------------------------------------------------------

“Companies Act” means the Companies Act 2006 in force on the Signing Date (and,
to the extent that any earlier Companies Act is in force, that Act);

“Company” has the meaning given to that term in the recitals;

“Company Warranties” means the warranties contained in Part B of Schedule 5 and
“Company Warranty” means any of them;

“Competition Conditions” means the conditions precedent to Completion set out in
Clause 3.3;

“Competition Laws” means the HSR Act, the German Competition Law, and all other
Laws that are designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolisation or restraint of trade or
lessening of competition through merger or acquisition;

“Competitive Business” has the meaning given to that term in Clause 14.1;

“Completion” means completion of the sale, purchase and transfer of the Sale
Shares in accordance with Clause 5;

“Completion Amount” has the meaning given to that term in Schedule 7;

“Completion Date” means the date on which Completion occurs;

“Conditions” means the conditions precedent to Completion set out in Clause 3.1,
3.2 and 3.3;

“Confidential Information” has the meaning given to that term in Clause 17.1;

“Contract” means any contract, purchase order, sales order, license, lease and
other agreement, commitment, arrangement and understanding;

“CPT Disposition Contract” means the Agreement for the Sale and Purchase of the
Whole of the Issued Share Capital of Norit Proces Technologie Holding B.V.,
among Norit Holding B.V., Norit Proces Technologie Holding B.V., Pentair
Netherlands B.V. and Pentair, Inc., dated 2 April 2011, as it may be amended or
modified from time to time;

“CPT Business” has the meaning given to that term in the CPT Disposition
Contract;

“CPT Matters” means (i) the CPT Disposition Contract and any Claims by any
person thereunder or in connection therewith, (ii) the CPT Business and
(iii) all actions, expenses, costs or occurrences arising out of or contemplated
by the CPT Disposition Contract or arising out of or in connection with the CPT
Disposition Contract or CPT Business, including without limitation the
disposition of the CPT Business, the Pre-Sale Reorganisation (as defined in the
CPT Disposition Contract), the July 2011 Reorganisation and any other
restructuring or reorganization arising out of, related or incident to the CPT
Business, the CPT Disposition Contract or the disposition of the CPT Business;

 

- 3 -



--------------------------------------------------------------------------------

“Credit Agreement” means the Credit and Guaranty Agreement entered into on or
about 8 July 2011 between, amongst others, Norit Activated Carbon B.V., Norit
Holding B.V., certain Subsidiaries of Norit Holding B.V. (as Guarantor
Subsidiaries), the Lenders, Deutsche Bank Securities Inc. and Goldman Sachs Bank
USA (as Joint Lead Arrangers and Joint Lead Bookrunners), Deutsche Bank AG New
York Branch (as Administrative Agent, Collateral Agent and Security Trustee),
Goldman Sachs Bank USA (as Syndication Agent) and ING Capital LLC (as Managing
Lead Arranger and Documentation Agent);

“Credit Agreement Debt” means all Financial Debt under the Credit Agreement;

“Credit Agreement Debt Amount” means the aggregate amount of all Existing Credit
Agreement Debt, as at the scheduled Completion Date;

“Data Room” means the contents of the electronic data room maintained on behalf
of the Seller at https://datasite.merrillcorp.com that were available to
Purchaser on or before 20 June 2012;

“dealing” has the meaning given to that term in Clause 20.1;

“DHCV” means Doughty Hanson & Co V Limited in its capacity as general partner of
the limited partnerships known as Doughty Hanson & Co V LP No. 1 and Doughty
Hanson & Co V LP No. 2;

“DHCVM” means Doughty Hanson & Co. Managers Limited in its capacity as manager
of the limited partnership known as “Doughty Hanson & Co V LP No. 1” and
“Doughty Hanson & Co V LP No. 2”.

“Disclosure Letter” means the letter dated as of the Signing Date written by the
Seller to the Purchaser and delivered to the Purchaser prior to the Signing
Date;

“Encumbrances” means any lien, pledge, charge (fixed or floating), mortgage,
option, guarantee, right of pre-emption, power of sale, right of first refusal
or first offer or other third party right, right to acquire, transfer
restriction, assignment (including assignment by way of security), usufruct,
hypothecation, retention of title, trust arrangement for the purpose of
providing security or other security interest or arrangement of any kind and any
agreement to create any of the foregoing;

“Environmental Laws” means all Laws (including common law) relating to
pollution, protection of the environment or human health, occupational safety
and health or sanitation, including Laws relating to emissions, spills,
discharges, generation, storage, leaks, injection, leaching, seepage, releases
or threatened releases of Waste into the environment (including ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Waste, together with any regulation, code,
plan, order, decree, permit, judgment, injunction, notice or demand letter
issued, entered, promulgated or approved thereunder.

“Euroland” means Euroland Purification II B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid), with its
corporate

 

- 4 -



--------------------------------------------------------------------------------

seat in Hengelo, The Netherlands, and its place of business at Hertmerweg 42D,
7625 RH, Zenderen, The Netherlands, registered with the trade register of the
Dutch Chambers of Commerce under number 08159887;

“Event” means any transaction, event, act or omission;

“Financial Debt” means Indebtedness described in subclause (i) and (ii) of the
definition of “Indebtedness”;

“Financial Statements” has the meaning given to that term in paragraph 3.1 of
Part B of Schedule 5;

“Form F-1” means the Form F-1 filed with the SEC on 19 March 2012, as it may be
amended from time to time;

“GAAP” means United States generally accepted accounting principles;

“German Competition Law” means the German Act Against Restraints of Competition,
(Gesetz gegen Wettbewerbsbeschränkungen), of 1998, as amended;

“Governmental Authority” means any supranational, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any other supranational, governmental,
intergovernmental, quasi-governmental authority, body, department or
organisation, including the European Union, or any regulatory body appointed by
any of the foregoing in each case, in any jurisdiction;

“Group Companies” means the Company and the Subsidiaries, and “Group Company”
means any of them;

“Group Insurance Policies” has the meaning given to that term in paragraph 9.1
of Part B of Schedule 5;

“Group Intellectual Property” means all of the Group Companies’ worldwide rights
in, to and under Intellectual Property;

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder;

“Indebtedness” means the outstanding principal amount of, accrued and unpaid
interest on, and other payment obligations (including, without limitation, any
prepayment premiums, commissions, fees, costs, penalties or expenses) arising
under, or any obligations of any Group Company consisting of (i) indebtedness
for borrowed money or indebtedness issued in substitution or exchange for
borrowed money or for the deferred purchase price of property or services
(including any related interest accruals and payments in kind, as well as any
indebtedness owing to any Affiliate of any Group Company (other than any Group
Company wholly owned by the Company), including without limitation all of the
foregoing under the Credit Agreement and the Shareholder Loans) and any
guarantee of the foregoing of another person, (ii) indebtedness evidenced by any
note, bond, debenture or other debt security

 

- 5 -



--------------------------------------------------------------------------------

(including any related interest accruals and payments in kind), (iii) all net
payments required to be made in the event of an early termination of outstanding
interest rate, currency and other hedging agreements, (iv) liabilities relating
to unfunded obligations with respect to defined benefit retirement and
supplemental benefit plans of any Group Company, (v) finance lease obligations,
(vi) all obligations issued or assumed as the deferred purchase price of
property or services, (vii) all outstanding liabilities relating to
reorganization or restructuring activities, (viii) all severance obligations or
payments resulting from the consummation of the transactions contemplated by
this Agreement, (ix) all payments resulting from the consummation of the
transactions contemplated by this Agreement pursuant to the employee certificate
bonus plan liabilities, the management participation plan, the management stock
options, and other liabilities relating to retention payments initiated by
Seller subsequent to the Signing Date, and (x) all obligations as an account
party, guarantor or surety with respect to the obligations of a type described
in clauses (i) through (ix) above of any person;

“Intellectual Property” means rights in the following: (i) all trademark rights,
trade dress, service marks, trade names, domain names and brand names; (ii) all
copyrights and all other rights associated therewith; (iii) all patents and all
proprietary rights associated with patents; (iv) all Contracts or agreements
granting any right, title or license under the intellectual property rights of
any third party; (v) all inventions, computer software, trade secrets, websites,
royalty rights, and employee covenants and agreements respecting intellectual
property; and (vi) all registrations of any of the foregoing, all applications
therefor, all goodwill associated with any of the foregoing and all claims for
infringement or breach thereof;

“Intragroup Arrangement” means any Contract, Indebtedness, Encumbrance or
Liability between a Group Company, on the one hand, and another Group Company,
on the other hand;

“Investor Executive” means Messrs Mark Corbidge, Pascal Keutgens, Bernard ten
Doeschot, Claus Felder and RJHM Kuipers;

“July 2011 Reorganisation” means the reorganisation undertaken by members of the
Seller’s Group as described in the PWC Memo;

“Key Manager” has the meaning given to that term in paragraph 12.3 of Schedule
5;

“Key Technical Employees” means each of Lee Brown, Brian Tucker, John Naussbaum,
Richard Payne, Dick McKnight, Jeff Versterre, Han Oude Groeniger, the person who
replaced Rinze Tijsma, Gavin Barrack, Wim van De Meulenhof, Alexander Mierop,
Lee Galbraith, Scott Murphy and Chris Soap, and “Key Technical Employee” means
any one of them;

“Law” or” Laws” means any applicable statute, law, legislation, decision,
decree, order, instrument, by-law, ordinance, rule, policy or regulation and
other legislative measures or decisions having the force of law, treaties,
conventions, rules of common law and all other laws of, or having effect in, any
jurisdiction from time to time;

 

- 6 -



--------------------------------------------------------------------------------

“Leakage” has the meaning given to that term in Clause 10.3;

“Lenders” has the meaning given to that term in the Credit Agreement;

“Liability” or “Liabilities” means any direct or indirect Indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense (including
capital improvements), fine, penalty, liability, obligation or responsibility,
fixed or unfixed, known or unknown, asserted or unasserted, liquidated or
unliquidated, contingent or absolute, secured or unsecured;

“Litigation” means any complaint, action, suit, proceeding, arbitration or other
alternate dispute resolution procedure, demand, claim, investigation or inquiry,
whether civil, criminal or administrative;

“Locked Box Accounts” means the audited consolidated financial statements of the
Group Companies for the fiscal year ended on 31 December 2011;

“Locked Box Date” means 24:00 (CET) on 31 December 2011;

“Long Stop Date” means the date that is 120 days after the date of this
Agreement;

“Locked Box Interest Amount” is defined in Clause 2.2.

“Locked Box Date Third Party Debt Amount” has the meaning given to that term in
Clause 2.2;

“Management Accounts” has the meaning given to that term in paragraph 3.1 of
Part B of Schedule 5;

“Material Adverse Effect” means (1) any material adverse change in, or material
adverse effect on, the business, financial condition or results of operations of
the Group Companies, taken as a whole; provided, however, that none of the
following, in and of itself or themselves, shall constitute a Material Adverse
Effect under this subclause (1), or shall otherwise be taken into account in
determining the occurrence of a Material Adverse Effect under this subclause
(1):

 

  (a) changes in the global economy generally or capital or financial markets
generally (other than which are disproportionately adverse with respect to the
Group Companies);

 

  (b) changes in political conditions generally in any country or countries in
which a Group Company operates (other than which are disproportionately adverse
with respect to the Group Companies);

 

  (c) changes that are the result of factors generally affecting any of the
industries in which the Group Companies operate or in which products or services
of the Group Companies are used or distributed (other than which are
disproportionately adverse with respect to the Group Companies); and

 

- 7 -



--------------------------------------------------------------------------------

  (d) changes resulting from any actions or steps required by the express terms
of the Transaction Documents; or

(2) a material adverse effect on the ability of Seller to consummate the
transactions contemplated by this Agreement or deliver the Sale Shares to
Purchaser or a Purchaser Designee free and clear of all Encumbrances.

“Material Contracts” has the meaning given to that term in paragraph 10.1 of
Part B of Schedule 5, and “Material Contract” means any of them;

“Norit Fiscal Unity” means a group tax arrangement and fiscal unity (fiscale
eenheid) as referred to in article 15 of the Dutch Corporate Income Tax Act of
1969 (Wet op de vennootschapsbelasting 1969) of which the Company is the parent
company.

“North America Segment” means the North America reportable segment of the Group,
as used in the Form F-1;

“Notary” means Mr. R.W. Clumpkens or another civil law notary (notaris), or such
notary’s substitute, of De Brauw Blackstone Westbroek N.V.;

“Notary Letter” means the letter between, inter alios, the Seller, the
Purchaser, the Company, the Lenders and the Notary relating to the steps to be
taken and the release of funds paid into the Notary Account at Completion, to be
executed prior to Completion in the form attached as Schedule 7;

“Notary’s Account” means the “Notary Account” as defined in the Notary Letter;

“Notice” has the meaning given to that term in Clause 18.1;

“Orders” has the meaning given to that term in paragraph 1.3 of Part A of
Schedule 5;

“Party” means a party hereto and “Parties” means more than one or all of them;

“Permits” has the meaning given to that term in paragraph 7.2 of Schedule 5;

“Permitted Leakage” has the meaning given to that term in Clause 10.4;

“Press Announcement” means the press announcement relating to the Transaction in
the Agreed Form;

“Proceedings” means any proceeding, claim, suit or action arising out of or in
connection with this Agreement or its subject matter (including its validity,
formation at issue, effect, interpretation, performance or termination) or any
transaction contemplated by this Agreement;

“Products/Services” has the meaning given to that term in paragraph 20.1 of
Schedule 5;

“Purchaser” has the meaning given to that term in the Preamble;

 

- 8 -



--------------------------------------------------------------------------------

“Purchaser Designee” has the meaning given to that term in Clause 2.7;

“Purchaser’s Group” means the Purchaser and all other members of the same group
of companies as the Purchaser (including, with effect from Completion, each
Group Company);

“PWC Memo” means the PricewaterhouseCoopers tax structure memorandum dated
13 July 2011;

“Real Property” means all real property owned, leased, used or occupied by any
Group Company;

“Registered Intellectual Property” has the meaning given to that term in
paragraph 12.1 of Part B of Schedule 5;

“Related Persons” has the meaning given to that term in Clause 10.6;

“Release Documentation” means deeds of release or other binding documentation
from the applicable lenders and obligees (which in the case of the Credit
Agreement shall be the administrative agent thereunder), in form and substance
satisfactory to Purchaser, evidencing (i) the repayment in full of all Credit
Agreement Debt upon payment of the Credit Agreement Debt Amount, (ii) the
termination of all Credit Agreement Debt and all obligations of any Group
Company related thereto upon payment of the Credit Agreement Debt Amount and
(iii) the full and irrevocable release and discharge of all Encumbrances on or
over the Sale Shares or any Assets or securities of a Group Company related to
the Credit Agreement Debt upon payment of the Credit Agreement Debt Amount;

“Related Party Loan” means any loan (other than the Shareholder Loan) between a
Group Company (or an Affiliate of a Group Company) and the Seller (or an
Affiliate of Seller), including any of the foregoing described as a loan to a
related party in the Financial Statements or Management Accounts.

“Relief” means any loss, allowance, credit, relief, deduction or set-off in
respect of, or taken into account, or capable of being taken into account, in
the calculation of a liability to, Tax or any right to a repayment of Tax;

“Representative” means, in relation to any person, such person’s directors,
officers, employees, lawyers, accountants, bankers or other advisers,
representatives, agents, sub-contractors or brokers;

“Required Information” has the meaning given to that term in Clause 15.3;

“Restricted Actions” means the matters listed in Schedule 6;

“Restriction Period” has the meaning given to that term in Clause 14.1;

“Sale Consideration Amount” has the meaning given to that term in Clause 2.2;

“Sale Shares” means the entire issued share capital of the Company at
Completion;

 

- 9 -



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission;

“Seller” has the meaning given to that term in the Preamble;

“Seller Warranties” means the warranties contained in Part A of Schedule 5 and
“Seller Warranty” means any of them;

“Seller’s Group” means the Seller and all other direct and indirect subsidiaries
of Seller (including, until Completion, each Group Company);

“Senior Employees” means each of Messrs Ronald Thompson, Rob Davies, Paul
Ganzeboom, Gerry Maters, Vito Consiglio, Bart Genemens, John Bandy, Mark
Trinske, Atoy Strawder, Han Oude Groeniger, Jan-Willem Vlaanderen, Annemarie
Beers, Wim van de Meulenhof, Jeff Versterre, Jasper Van Empelen and “Senior
Employee” means any one of them;

“Share Consideration Amount” has the meaning given to that term in Clause 2.2;

“Shareholder Loan” means the cumulative preferred equity certificates and
cumulative preferred shares of the Company and any other equity, equity-linked,
preferred or similar interest of the Company;

“Shareholder Loan Amount” has the meaning given to that term in Clause 2.2;

“Signing Date” means 20 June 20 2012;

“Specified Claim” means a Claim by Purchaser for (i) breach of a Seller
Warranty, or (ii) breach of any undertaking set forth in Clauses 2.1, 10, 13, 14
and 15.1 in this Agreement;

“Sponsors” means Doughty Hanson & Co Managers Limited in its capacity as manager
of the limited partnerships known as Doughty Hanson & Co V LP No.1 and Doughty
Hanson & Co V LP No.2 and Euroland;

“Subsidiaries” means the entities set out in the group structure chart in
Schedule 2 (other than N Alpha S.à.rl. and the Seller) (whether or not
“subsidiaries” as construed in Clause 1.2(m)) and “Subsidiary” means any of
them;

“Tax” means all forms of taxation, whether direct or indirect, withholding taxes
of any nature, levies, duties, governmental fees, premiums or charges or
assessments of any kind wherever imposed, including but not limited to:
corporate income tax, wage withholding tax, personal income tax, social security
contributions, VAT, customs and excise duties, capital duty, transfer tax,
dividend tax, stamp duty, real estate (transfer) tax, municipal taxes and
levies, anti-pollution taxes and levies, together with related fines,
surcharges, interest, penalties, additions to taxes or additional amounts owed,
due and payable, levied or announced either by a virtue of law or by any Tax
Authority in any jurisdiction, as well as any liability for or in relation to
any of the foregoing (i) as transferee or successor, (ii) as a result of having
been a member of any group for tax purposes, (iii) by contract, or (iv) for
repayment of unlawful state aid;

 

- 10 -



--------------------------------------------------------------------------------

“Tax Audit” means any audit, investigation, visit, inspection, assessment,
discovery, access order, or Litigation from any Tax Authority with respect to
any Tax matter of a Group Company;

“Tax Authority” means any government, state or municipality or any local, state,
federal or other authority, body or official anywhere in the world exercising a
fiscal, revenue, customs or excise function (including, without limitation, the
Dutch Belastingdienst);

“Tax Benefit” means (a) any rebate, refund or repayment in respect of Tax
actually received by a Group Company or a member of Purchaser’s Group and
(b) any reduction of Tax actually owing by a Group Company or a member of
Purchaser’s Group;

“Tax Return” means any return, declaration, report, estimate, claim for refund,
or information return or statement relating to, filed or required to be filed in
connection with, any Taxes, including any schedule, form, attachment thereto or
amendment thereof;

“Third Party” has the meaning given to that term in Clause 23.1;

“Total Amount” has the meaning given to that term in Clause 2.2;

“Transaction” means the acquisition by the Purchaser or a Purchaser Designee of
the Sale Shares free and clear of all Encumbrances in accordance with the terms
of the Transaction Documents;

“Transaction Documents” means this Agreement, the Transfer Deed, the Notary
Letter, the Assumption Agreement and any other documents to be entered into
pursuant to any such documents;

“Transaction Expenses” means all costs in relation to (i) the transactions
contemplated by this Agreement including (a) all fees, costs and expenses of
external advisers (including but not limited to investment bankers, attorneys
and accountants) engaged by the Seller, its Affiliates or a Group Company in
relation to the Transaction, including but not limited to running the Data Room;
(b) all Transaction-related bonuses or accelerated benefits payable to any
officer, director, employee, shareholder or Affiliate of any Group Company as a
result of the Transaction; and (c) all amounts payable to any officer, director,
employee, shareholder or Affiliate of any Group Company in respect of share
capital owned (including restricted share capital) in any Group Company or in
Seller or an Affiliate of Seller by, and options to purchase share capital in
any Group Company or in Seller or an Affiliate of Seller granted to, any
officer, director, employee, shareholder or Affiliate of any Group Company as a
result of the Transaction and (ii) the offering contemplated by the Form F-1,
including all fees, costs and expenses of external advisers (including but not
limited to investment bankers, attorneys and accountants) engaged by the Seller,
its Affiliates or a Group Company in relation to such offering, including but
not limited to the (re) financing of the Group Companies and the preparation and
filing of the Form F-1;

 

- 11 -



--------------------------------------------------------------------------------

“Transfer Deed” means the notarial deed of transfer to effect the transfer of
the Sale Shares to the Purchaser or a Purchaser Designee, to be executed at
Completion in the form attached as Schedule 3;

“VAT” means in relation to any jurisdiction within the European Union, such Tax
as may be levied in accordance with (but subject to derogations from) the
Directive 2006/112/EC and outside the European Union any Tax levied by reference
to added value, sales and/or consumption; and

“Waste” means (i) any petroleum, hazardous or toxic petroleum-derived substance
or petroleum product, flammable or explosive material, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, foundry sand or polychlorinated biphenyls (PCBs); (ii) any chemical
or other material or substance that is now regulated, classified, restricted or
defined as or included in the definition of “hazardous substance,” “hazardous
waste,” “hazardous material,” “extremely hazardous substance,” “restricted
hazardous waste,” “toxic substance,” “toxic pollutant,” “pollutant” or
“contaminant” under any Environmental Law, or any similar denomination intended
to classify substance by reason of toxicity, carcinogenicity, ignitability,
corrosivity or reactivity under any Environmental Law; or (iii) any other
chemical or other material, waste or substance, exposure to which is now
prohibited, limited, restricted or regulated by or under any Environmental Law;

“Works Council” means the relevant employee representative body which has been
granted certain advising powers in order to ensure the proper consultation and
representation of the employees of Norit Nederland B.V.

 

1.2 In this Agreement, except where the context otherwise requires:

 

  (a) a reference to Clauses, paragraphs, sub-paragraphs, Schedules and the
Recitals are to Clauses, paragraphs, sub-paragraphs and the Recitals of, and the
Schedules to, this Agreement;

 

  (b) a reference to this Agreement or to any specified provision of this
Agreement is to this Agreement or provision as in force for the time being, as
amended, modified, supplemented, varied, assigned or novated, from time to time;

 

  (c) a reference to this Agreement includes the Recitals and the Schedules to
it, each of which forms part of this Agreement for all purposes;

 

  (d) a reference to a “company” shall be construed so as to include any
company, corporation or other body corporate, wherever and however incorporated
or established;

 

  (e) a reference to a “person” shall be construed so as to include any
individual, firm, body corporate, joint venture, unincorporated association or
partnership (whether or not having separate legal personality), its successors
and assigns;

 

  (f) a reference to writing shall include any mode of reproducing words in a
legible and non-transitory form;

 

- 12 -



--------------------------------------------------------------------------------

  (g) a reference to “indemnify” and “indemnifying” any person against any
circumstance includes indemnifying and keeping that person harmless on an
after-Tax basis from all actions, claims and proceedings from time to time made
against that person and all loss or damage and all payments, costs or expenses
made or incurred by that person as a consequence of or which would not have
arisen but for that circumstance;

 

  (h) subject to Clause 18.3, a reference to a time of the day is to London
time;

 

  (i) a reference to “euros” or “€” shall be construed as a reference to the
lawful currency for the time being of participating member states for the
purposes of the European Monetary Union;

 

  (j) a reference to “US dollars” or “US$” shall be construed as a reference to
the lawful currency of the United States of America;

 

  (k) a reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall in respect of any jurisdiction other than England be
deemed to include what most nearly approximates the English legal term in that
jurisdiction and references to any English statute or enactment shall be deemed
to include any equivalent or analogous laws or rules in any other jurisdiction;

 

  (l) where in this Agreement a Dutch term is given in italics or in italics and
in brackets after an English term and there is any inconsistency between the
Dutch and the English term, the meaning of the Dutch term shall prevail;

 

  (m) the expressions “parent undertaking”, “subsidiary undertaking” and
“undertaking” shall have the meaning given in sections 1161, 1162 and 1173 of
the Companies Act, the expression “subsidiary”, “holding company” and
“wholly-owned subsidiary” shall have the meaning given in section 1159 of the
Companies Act and the expression “group” shall have the meaning given in section
474 of the Companies Act;

 

  (n) the Parties acknowledge that they have participated jointly in the
negotiation and drafting of this Agreement. In the event that a question of
interpretation arises (including as to the intention of the Parties), no
presumption or burden of proof shall arise in favour or against any Party based
on the authorship of any provisions;

 

  (o) words importing the singular include the plural and vice versa, words
importing a gender include every gender;

 

  (p) references to “costs” and/or “expenses” incurred by a person shall not
include any amount in respect of VAT comprised in such costs or expenses for
which either that person or, if relevant, any other member of the group to which
that person belongs for VAT purposes is entitled to credit or repayment as VAT
input tax under any applicable provisions of Law;

 

- 13 -



--------------------------------------------------------------------------------

  (q) all payment amounts referenced in this Agreement are in US dollars unless
stated otherwise;

 

  (r) references to any party shall, where relevant, be deemed to be references
to or to include, as appropriate, its permitted successors, assigns or
transferees;

 

  (s) any phrase introduced by the words including, include, in particular or
any similar words shall be construed as illustrative rather than exhaustive and
shall not limit the meaning of the words preceding them;

 

  (t) a reference to “to the Seller’s knowledge” shall mean to the knowledge of
the Senior Employees having made reasonable enquiries, save for the purposes of
paragraph 3.1 of Part A of Schedule 5 only where it shall mean to the knowledge
of the Seller having made reasonable enquiry of the Senior Employees and the
Investor Executives; and

 

  (u) headings are inserted for convenience only and shall be ignored in
construing this Agreement.

 

2. SALE AND PURCHASE OF THE SALE SHARES; REPAYMENT OF EXISTING BANK DEBT

 

2.1 On and subject to the provisions of this Agreement, at Completion the Seller
shall sell, and the Purchaser shall purchase or shall cause a Purchaser Designee
to purchase, with economic effect from the Locked Box Date, the Sale Shares,
free from all Encumbrances and together with all rights attaching to them as at
the Locked Box Date, including the right to receive all dividends and
distributions declared, made or paid on or after the Locked Box Date other than
any Permitted Leakage.

 

2.2 The consideration payable by the Purchaser or a Purchaser Designee for the
purchase of the Sale Shares shall be an amount in cash equal to:

 

  (a) $1,100,000,000.00 (the “Total Amount”), minus

 

  (b) $346,647,000.00 (such amount, the “Locked Box Date Third Party Debt
Amount”; the Total Amount minus the Locked Box Date Third Party Debt Amount, the
“Sale Consideration Amount”), minus

 

  (c) an amount equal to all outstanding Indebtedness as of the Completion Date
under the Shareholder Loans, which amount shall be notified in writing to the
Purchaser by the Seller no later than three Business Days prior to the
Completion Date (such amount, the “Shareholder Loan Amount”, and the Sale
Consideration Amount minus the Shareholder Loan Amount, the “Share Consideration
Amount”); plus

 

  (d) $10,000,000.00 (the “Locked Box Interest Amount”).

 

2.3 The Purchaser shall at Completion pay to the Notary for payment in
accordance with the Notary Letter, an amount in cash equal to the sum of:

 

- 14 -



--------------------------------------------------------------------------------

  (a) the Share Consideration Amount;

 

  (b) the Shareholder Loan Amount;

 

  (c) the Credit Agreement Debt Amount, which amount shall be notified in
writing to the Purchaser by the Seller no later than three Business Days prior
to the Completion Date. The Seller shall deliver forms of Release Documentation
to the extent agreed with the lending banks to the Purchaser concurrently with
the Seller’s notification to the Purchaser of the Credit Agreement Debt Amount;
and

 

  (d) the Locked Box Interest Amount.

 

2.4 The amounts set forth in Section 2.3 shall be paid in US dollars (provided
that to the extent all or any portion of the Credit Agreement Debt Amount or the
Shareholder Loan Amount is denominated in euros, such payment may be paid in
euros, and the US Dollar value of the Shareholder Loan Amount used for
calculating the Share Consideration Amount shall be determined on the basis of
the latest available US Dollar/euro exchange rate prior to the Completion Date)
on or prior to the date of Completion by wire transfer in cash in immediately
available funds into the account nominated by the Notary (the “Notary’s
Account”) for receipt for value into the Notary’s Account by 9.00 am (CET) on
the Completion Date. Prior to the execution of the Transfer Deed, the Notary
shall hold the funds received in the Notary’s Account for the benefit of the
Party who has paid those funds, and immediately after the execution of the
Transfer Deed, the Notary shall hold the funds for such persons as are specified
in the Notary Letter. The Parties acknowledge that none of the Share
Consideration Amount, the Credit Agreement Debt Amount, the Locked Box Interest
Amount or the Shareholder Loan Amount is subject to Dutch VAT.

 

2.5 Any payment made by the Seller to the Purchaser or a Purchaser Designee or
by the Purchaser or a Purchaser Designee to Seller, as the case may be, under or
in respect of any breach of any provision of this Agreement shall so far as
possible be treated, for income tax purposes, as an adjustment to the Sale
Consideration Amount.

 

2.6 Unless otherwise expressly stated in this Agreement, all payments to be made
under this Agreement shall be made to the Notary, the Seller, the Purchaser, a
Purchaser Designee, or the Company to the bank accounts designated by written
notice provided to the other Parties, such notice to be delivered at least three
Business Days prior to the date for payment.

 

2.7 At any time prior to the Completion Date, the Purchaser may designate one or
more of its Affiliates not party to this Agreement to purchase all or any
portion of the Sale Shares or otherwise perform any of the Purchaser’s
obligations or undertakings or exercise any of its rights hereunder, or enjoy
the rights conferred on Purchaser and the Purchaser Designee under this
Agreement (any such Affiliate, a “Purchaser Designee”), provided, that (i) no
such designation shall relieve the Purchaser of its obligations under this
Agreement and (ii) the Purchaser shall cause any Purchaser Designee to perform
any obligation or undertaking hereunder assigned by the Purchaser thereto.

 

- 15 -



--------------------------------------------------------------------------------

3. CONDITIONS PRECEDENT

 

3.1 The obligation of the Purchaser or Purchaser Designee to effect Completion
is conditional upon the satisfaction of the following conditions before the Long
Stop Date:

 

  (a) each of the Seller Warranties made by the Seller shall be true and correct
in all respects as at the Signing Date and shall be true and correct in all
respects at and as of the Completion Date (in each case, without giving effect
to materiality or similar phrases in such Seller Warranties) as though such
Seller Warranties were made or given on and as of the Completion Date, except
where the failure of such Seller Warranties to be so true and correct would not,
individually or in the aggregate, have a material adverse effect on the Seller’s
ability to consummate the transactions contemplated by this Agreement or prevent
the Seller from delivering the Sale Shares to Purchaser free and clear of
Encumbrances at Completion;

 

  (b) each of the Company Warranties (other than the Company Warranties in
Sections 4.8 and 18 of Part B of Schedule 5) made by the Company shall be true
and correct in all respects as at the Signing Date and shall be true and correct
in all respects at and as of the Completion Date (in each case, without giving
effect to materiality, Material Adverse Effect or similar phrases in such
Company Warranties) as though such Company Warranties were made or given on and
as of the Completion Date, except where the failure of such Company Warranties
to be so true and correct would not, individually or in the aggregate, have a
Material Adverse Effect;

 

  (c) the Seller shall have in all material respects performed and complied with
its agreements and obligations under this Agreement that are to be performed or
complied with by the Seller on or before the Completion Date, except where the
failure of the Seller to do so has been remedied, rectified or indemnified to
the satisfaction of the Purchaser acting reasonably or waived in writing by the
Purchaser;

 

3.2 The obligation of the Seller to effect the Completion is conditional upon
the satisfaction of the following conditions before the Long Stop Date:

 

  (a) each of the warranties made by the Purchaser in Clause 9 shall be true and
correct in all respects as of the Signing Date and as of the Completion Date;
and

 

  (b) the Purchaser shall have in all material respects performed and complied
with its obligations under this Agreement that are to be performed or complied
with by the Purchaser on or before the Completion Date, except where the failure
of the Purchaser to do so has been remedied, rectified or indemnified to the
satisfaction of the Seller acting reasonably or waived in writing by the Seller.

 

3.3 The obligation of each of the Purchaser and the Seller to effect the
Completion is conditional upon the satisfaction of the following additional
conditions before the Long Stop Date:

 

- 16 -



--------------------------------------------------------------------------------

  (a) any waiting period applicable to the Transaction under the HSR Act shall
have been terminated or shall have expired; and

 

  (b) under the German Competition Law, (i) the German antitrust authority
(Bundeskartellamt) shall have granted clearance of the Transaction, or (ii) the
Transaction shall be cleared pursuant to the lapse of any applicable waiting
period.

 

3.4 In order to satisfy the Competition Conditions, the Purchaser and the Seller
shall, and the Seller shall procure that each Group Company shall:

 

  (a) reasonably cooperate in all respects in the preparation of any filing or
notification and in connection with any submission, investigation or inquiry;

 

  (b) use commercially reasonable endeavours to supply to any Governmental
Authority as promptly as practicable any additional information or documentary
material requested pursuant to any applicable laws and take all other procedural
actions required in order to obtain any necessary clearance or to cause any
applicable waiting periods to commence and expire;

 

  (c) promptly provide each other with copies of any written communication
received from or sent to any Governmental Authority (or written summaries of any
non-written communication) in connection with any proceeding; and

 

  (d) absent objection from the relevant Governmental Authority, give each other
and their respective advisors the opportunity to participate in all substantive
meetings and conferences with any Governmental Authority.

 

3.5 In addition, each Party undertakes to:

 

  (a) procure the filing of any necessary submissions to all relevant
Governmental Authorities as soon as practicable (and in any event within 15
Business Days after the Signing Date with respect to filings under the HSR Act
and the German Competition Law);

 

  (b) provide the other Party (or Representatives nominated by the other Party)
with draft copies of all submissions and communications to Governmental
Authorities in relation to satisfaction of the Competition Conditions. The
Parties shall provide such copies at such time as will allow the other Party (or
its nominated Representatives) a reasonable opportunity to provide comments on
such submissions and communications before they are submitted or sent and
provide the other Party (or its nominated Representatives) with copies of all
such submissions and communications in the form submitted or sent;

 

  (c) disclose in writing to the other Party promptly upon becoming aware of
anything which is reasonably expected to prevent or delay any of the Conditions
from being satisfied; and

 

- 17 -



--------------------------------------------------------------------------------

  (d) in the case of the Purchaser, as promptly as reasonably possible, but not
later than within one Business Day of any of the Competition Conditions being
satisfied, notify the Seller in writing.

 

3.6 The Purchaser shall use commercially reasonable endeavours to obtain each
consent, approval or waiver or eliminate each and every impediment to the
Transaction under any antitrust, competition or trade regulation law before the
Long Stop Date; provided, however, that nothing in this Agreement shall require,
or be construed to require, the Purchaser (1) to make or commit to make any
disposition of Assets of the Purchaser or any of its Subsidiaries or (2) to make
or commit to make any disposition of Assets of the Company or any of its
Subsidiaries if such disposition would reasonably be expected to materially and
adversely affect the Company and its Subsidiaries.

 

3.7 If one or more of the Conditions:

 

  (a) remains unsatisfied as at the Long Stop Date; or

 

  (b) becomes impossible to satisfy before the Long Stop Date;

the provisions of Clause 3.8 shall apply.

 

3.8 This Clause shall apply only in the circumstances referred to in Clause 3.7
and, if applicable, Clause 5.3. Where this Clause applies, this Agreement, other
than Clause 1 (Interpretation), 16 (Announcements), 17 (Confidentiality), 18
(Notices), 21 (Costs and Expenses), 22 (Invalidity), 23 (Third party rights), 26
(Whole Agreement), 28 (Counterparts), 30 (Governing law and jurisdiction) and 31
(Agent for Service of Process), shall automatically terminate with immediate
effect and each Party’s rights and obligations, other than those specified
above, shall cease immediately on termination. Such termination shall not affect
the rights and obligations of any Party existing before termination.

 

3.9 The Parties agree that monetary damages would not be an adequate remedy for
any breach of the terms of this Agreement and that it is the intention of the
Parties that either party shall be entitled to an injunction or other equitable
relief to specifically enforce this Agreement in accordance with its terms.

 

3.10 The Conditions in Clause 3.3 above may each be waived jointly by the Seller
and the Purchaser. The Conditions in Clause 3.1 above may each be waived by
written notice of the Purchaser to the Seller, and the Conditions in Clause 3.2
above may each be waived by written notice of the Seller to the Purchaser.

 

4. CONDUCT OF BUSINESS BEFORE COMPLETION

 

4.1 Subject to Clause 4.2, the Seller shall procure that during the period from
the Signing Date to Completion:

 

  (a) the Group Companies shall continue to carry on business in the normal
course in compliance with all Laws applicable to them and in substantially the
same manner as their businesses have been carried on before the Signing Date;

 

- 18 -



--------------------------------------------------------------------------------

  (b) the Group Companies shall pay all premiums due on and use reasonable
endeavours to maintain in effect each insurance policy of the Group Companies in
effect as of the Signing Date;

 

  (c) no Group Company shall undertake any Restricted Action; and

 

  (d) the Company uses reasonable endeavours, if requested by Purchaser, to
pursue certain tax rulings or decisions (beschikkingen), provided that pursuing
such tax rulings or decisions does not have a negative impact on the business of
the Group Companies prior to Completion or the ability to proceed with
Completion in accordance with the terms of this Agreement.

 

4.2 Clause 4.1 shall not operate so as to restrict or prevent:

 

  (a) any matter undertaken at the written request of the Purchaser or with its
specific prior written approval (such approval not to be unreasonably withheld);

 

  (b) any commercially reasonable action undertaken by any Group Company in an
emergency or disaster situation with the intention of minimising any adverse
effect thereof, but only for so long as such emergency or disaster situation
continues and solely to the extent necessary to mitigate its effects, and
provided that Seller shall, to the extent practicable, consult with the
Purchaser in advance of any such action and in any event provide prompt written
notice to the Purchaser of any action so undertaken;

 

  (c) the completion or performance of any obligation required to be undertaken
pursuant to any written Contract entered into by any Group Company prior to the
Signing Date in accordance with the terms of such Contract on the Signing Date
and provided that such Contract has been made available in the Data Room to the
Purchaser at least five Business Days prior to the Signing Date;

 

  (d) any act or conduct which any Group Company is required to take, or omit to
take, as a result of, or in order to comply with, any law or regulation;

 

  (e) the entering into in the ordinary course of business of any contract or
commitment (other than any contract of a nature described in Clause 10.1(f),
10.1(g) (provided that the dollar amount in 10.1(g) shall be deemed to be
$5,000,000) or 10.1(h) of Part B of Schedule 5) on terms consistent with the
Company’s current business plan and strategy (and the performance of such
contracts or commitments);

 

  (f) to the extent specifically described in Section 4.2(f) of the Disclosure
Letter, any (i) scheduled increases in salaries or wages with respect to any
employee of any member of the Group with a total base pay of no more than
$125,000, in an absolute amount not to exceed $100,000, and an individual amount
not to exceed 3% of such employee’s previous salary or wages prior to the
increase or (ii) any scheduled increases in salaries or wages with respect to
any employee of any member of the Group as required pursuant to collective
bargaining agreements;

 

- 19 -



--------------------------------------------------------------------------------

  (g) any matters necessary to be undertaken in order to comply with the
requirements of any Governmental Authority; or

 

  (h) any action required by this Agreement or another Transaction Document.

The Purchaser will use reasonable endeavours to respond within five Business
Days of receipt of a written request from the Seller for Purchaser approval
under Clause 4.2(a) and if no response is received it shall be deemed to be
granted.

 

5. COMPLETION

 

5.1 The Seller and the Purchaser shall effect Completion at the offices of the
Notary four Business Days after all of the Conditions are satisfied or waived,
or at such other time and/or venue as may be agreed in writing between the
Seller and the Purchaser.

 

5.2 Prior to or at Completion the Purchaser shall deliver or take (or cause to
be delivered or taken) the documents and actions listed in paragraph 1 of
Schedule 4 and subject thereto the Seller shall deliver or take (or cause to be
delivered and taken) the documents and actions listed in paragraph 2 of Schedule
4.

 

5.3 If any foregoing provision of this Clause 5 is not complied with in any
material respect the Purchaser (in the case of non-compliance by the Seller) or
the Seller (in the case of non-compliance by the Purchaser) shall be entitled
(in addition to and without prejudice to all other rights or remedies available
to it, including the right to claim damages) by written notice to the other:

 

  (a) to elect not to proceed with the transactions set out herein whereupon the
provisions of Clause 3.8 shall apply; or

 

  (b) to effect Completion so far as practicable having regard to the
non-compliance or defaults which have occurred; or

 

  (c) to fix a new date for Completion not being later than the Long Stop Date
in which case this Clause 5.3 shall apply to Completion as so deferred.

 

5.4 If the Seller or the Purchaser postpones Completion to another date in
accordance with Clause 5.3(c), the provisions of this Agreement apply as if that
other date is the Completion Date, provided that the Credit Agreement Debt
Amount shall be recalculated.

 

6. COMPANY WARRANTIES

 

6.1 The Company warrants to the Purchaser in the terms of the Company Warranties
at the Signing Date and at Completion.

 

6.2 Each of the Company Warranties set out in each paragraph of Part B of
Schedule 5 shall be separate and independent and, save as otherwise expressly
provided in this Agreement, shall not be limited by reference to any other
paragraph of Part B of Schedule 5.

 

- 20 -



--------------------------------------------------------------------------------

6.3 The Company Warranties are qualified to the extent, but only to the extent,
of those matters fairly disclosed in this Agreement, the Disclosure Letter or
the Data Room.

 

7. SELLER WARRANTIES

 

7.1 The Seller warrants to the Purchaser and the Purchaser Designee in the terms
of the Seller Warranties at the Signing Date and at Completion.

 

7.2 Each of the Seller Warranties set out in each paragraph of Part A of
Schedule 5 shall be separate and independent and, save as otherwise expressly
provided in this Agreement, shall not be limited by reference to any other
paragraph of Schedule 5.

 

7.3 The undertakings of the Seller in this Agreement shall survive Completion in
accordance with their terms but following Completion the Seller shall not be
liable for monetary damages to the Purchaser in respect of any Claim for breach
of an undertaking other than a Specified Claim. With respect to any Specified
Claim, Purchaser shall give written notice specifying in reasonable detail the
matter which gives rise to such Specified Claim, the nature of the Specified
Claim and (to the extent reasonably available to the Purchaser or the Purchaser
Designee) the amount claimed, as soon as reasonably practicable after the
Purchaser has become aware of such Specified Claim, and in any event by no later
than the date falling either (i) six months from the Completion Date in the case
of a Claim under Clause 10 or (ii) 18 months from the Completion Date in the
case of any other Specified Claim.

 

7.4 The maximum aggregate liability of the Seller for all Specified Claims shall
be the Sale Consideration Amount.

 

7.5 The Seller undertakes to disclose in writing to the Purchaser as promptly as
practicable anything which is or could reasonably be expected to constitute a
material breach of or be inconsistent with any of the Seller Warranties or
Company Warranties that comes to its notice either before or at the time of
Completion.

 

7.6 The Seller undertakes, if any claim is made against it in connection with
the sale of the Sale Shares to the Purchaser or a Purchaser Designee, not to
make any claim against any Group Company or any director, employee, agent or
adviser of any Group Company on whom it may have relied before agreeing to any
term of the Transaction Documents, delivering any certificate pursuant to
paragraph 2(a)(v) or (vi) of Schedule 4 or authorising any statement in the
Disclosure Letter.

 

7.7 Nothing in this Agreement shall limit a Party’s remedies in respect of fraud
or fraudulent misrepresentation.

 

8. LIQUIDATION OF SELLER POST-COMPLETION

The Purchaser hereby acknowledges and agrees that following Completion the sole
shareholder of the Seller may if it so wishes appoint a liquidator and commence
proceedings in Luxembourg to liquidate the Seller and fully wind up its affairs,
provided, that as a condition to such liquidation, DHCVM and Euroland have
assumed certain of Seller’s obligations hereunder pursuant to the Assumption
Agreement and that the Assumption Agreement remains in full force and effect

 

- 21 -



--------------------------------------------------------------------------------

enforceable against DHCVM and Euroland in accordance with its terms. Upon DHCVM
and Euroland entering into and delivering the Assumption Agreement, the
Purchaser and any Purchaser Designee further acknowledge and agree that the
Purchaser or Purchaser Designee would only have a Claim against the liquidator
for (i) non-monetary remedies, or (ii) remedies that do not require the
liquidator to pay monies to the Purchaser or any Purchaser Designee.

 

9. PURCHASER’S WARRANTIES

 

9.1 The Purchaser warrants to the Seller that:

 

  (a) the Purchaser is validly incorporated, in existence and duly registered
under the laws of its jurisdiction of incorporation;

 

  (b) the Purchaser has the requisite power and authority to enter into and to
perform each Transaction Document to which it is a party;

 

  (c) each Transaction Document to be entered into by the Purchaser constitutes
or will, when executed, constitute, a legally valid and binding obligation of
the Purchaser;

 

  (d) compliance with the terms of each Transaction Document does not and will
not conflict with or constitute a default or a breach under any provision of:

 

  (i) the certificate of incorporation or by-laws of the Purchaser; or

 

  (ii) any order, judgment, award, injunction, decree, ordinance, law or
regulation or any other restriction of any kind or character by which the
Purchaser is bound or submits; or

 

  (iii) any agreement, instrument or contract to which the Purchaser is a party
or by which it is bound;

other than, in the case of the foregoing subclauses (ii) and (iii), as would
not, individually or in the aggregate, have a material adverse effect on the
Purchaser’s ability to consummate the transactions contemplated by this
Agreement;

 

  (e) except as needed to satisfy the Competition Condition, the Purchaser is
not required to obtain any consent or approval of, or give any notice to or make
any registration with, any Governmental Authority which has not been obtained or
made at the date hereof both on an unconditional basis and on a basis which
cannot be revoked (save pursuant to any legal or regulatory entitlement to
revoke the same other than by reason of any misrepresentation or misstatement),
other than as would not, individually or in the aggregate, have a material
adverse effect on the Purchaser’s ability to consummate the transactions
contemplated by this Agreement;

 

  (f)

as of the Signing Date, there are no outstanding proceedings pending or, to the
knowledge of the Purchaser, threatened against the Purchaser, challenging or

 

- 22 -



--------------------------------------------------------------------------------

  seeking to restrain or prohibit any of the transactions contemplated by this
Agreement or any other Transaction Document; and

 

  (g) the Purchaser will have access to sufficient funds on the Completion Date
to enable it or the Purchaser Designee to pay the amounts set forth in
Section 2.3 of this Agreement.

 

10. NO LEAKAGE UNDERTAKING

 

10.1 The Seller undertakes to the Purchaser and the Purchaser Designee that:

 

  (a) between the Locked Box Date to (and including) the Signing Date there has
not been any Leakage; and

 

  (b) there shall not be any Leakage other than Permitted Leakage from the
Signing Date to (and including) the Completion Date.

 

10.2 The Seller undertakes that if there is a breach of any of the undertakings
set out in Clause 10.1, it shall pay to the Purchaser or, if so requested in
writing by the Purchaser, to a Purchaser Designee or a Group Company, an amount
in cash (in the same currency as the Leakage) equal to the amount of such
Leakage (reduced to take into account any Tax Benefit actually realized by a
Group Company as a result of such Leakage, and increased by (i) any Taxes
actually payable with respect to the receipt of such payment, and (ii) the
product of (A) the reduction of any net operating losses resulting from the
receipt of such payment and (B) the applicable statutory Tax rate, provided that
this clause (ii) shall not apply to the extent of any increase in net operating
losses of the recipient resulting from the Leakage with respect to which such
payment is made) and, if applicable to such Leakage, shall terminate, cancel and
rescind any and all Contracts that constitute Leakage (other than Permitted
Leakage).

 

10.3 For the purposes of this Agreement, the term “Leakage” means:

 

  (a) any interest payment or any dividend, or distribution (cash or non-cash)
declared, paid, made or agreed or obligated to be made by any Group Company to
the Seller or any Related Person, or the issue or sale of any securities of any
Group Company to the Seller or any Related Person;

 

  (b) any other payments paid, made or agreed to be made (including management
fees, monitoring fees, service or directors’ fees, bonuses or other compensation
of any kind) by any Group Company to or for the benefit of the Seller or any
Related Person;

 

  (c) any transfer of Assets of any Group Company to or for the benefit of the
Seller or any Related Person or assumption, indemnification or incurrence by any
Group Company of any Liability of or for the benefit of the Seller or any
Related Person or any repayment of Indebtedness by the Seller to any related
Person or payment by any Group Company of Tax due by the Seller or any Related
Person, or any agreement or obligation to take such action;

 

- 23 -



--------------------------------------------------------------------------------

  (d) any Transaction Expenses to the extent paid, payable, assumed, indemnified
or incurred by any Group Company but not including any amounts paid prior to the
Locked Box Date;

 

  (e) any payments made, or agreed to be made by any Group Company to the Seller
or any Related Person for the purchase, redemption, repurchase, repayment or
acquisition of any share capital or other securities of any member of the Group,
or any return of capital to the Seller or any Related Person;

 

  (f) the waiver or agreement to waive by any Group Company of (i) any amount
owed to that Group Company by the Seller or by any Related Person or (ii) any
claims by a Group Company in respect of any Contract with the Seller or any
Related Person; and

 

  (g) the payment or agreement to pay by any Group Company of any fees, costs or
Tax or other amounts as a result of those matters set out in subclauses (a) to
(f) above.

 

10.4 For the purpose of this Agreement, the term “Permitted Leakage” means the
success or exit bonuses related to the Transaction paid to certain directors and
employees of Norit Americas, Inc. and Norit Nederland B.V. up to a maximum
amount of (i) US$1,348,000 (the aggregate maximum amount for all such persons
required to be paid in US Dollars); and (ii) €407,000 (the aggregate maximum
amount for all such persons required to be paid in euros), as set forth in
Schedule 10.4 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter.

 

10.5 Without prejudice to the Purchaser’s rights under Clause 10.1 and 10.2, the
Parties acknowledge that Schedule 9 sets forth Leakage that is not Permitted
Leakage and that such will be deducted from the amount otherwise payable to the
Seller pursuant to this Agreement on the Completion Date.

 

10.6 For the purposes of this Agreement, the term “Related Persons” means, with
respect to the Seller, the Affiliates of Seller (other than the Group Companies)
and the Seller’s and its Affiliates’ respective directors, officers, members,
partners, managers and employees; provided, however, that non-controlling
investors in any fund which holds shares in an Affiliate of Seller shall not be
deemed a Related Person solely by virtue of such investment.

 

10.7 For the avoidance of doubt, no amount of Leakage shall be double counted to
the extent that it qualifies under one or more sub-Clauses of Clause 10.3 as
Leakage.

 

11. TAX AFFAIRS

 

11.1 Schedule 8 will apply to Tax affairs.

 

12. BOOKS AND RECORDS

 

12.1

The Purchaser shall and shall procure that the Group Companies shall retain for
a period of 7 years from Completion, or such longer period as may be prescribed
by applicable Law, all books, records and other written information relating to
the Group

 

- 24 -



--------------------------------------------------------------------------------

  Companies or their assets, liabilities and or business delivered to the
Purchaser in connection with the consummation of the Transactions.

 

12.2 For 7 years following Completion, each Party shall, and Purchaser shall
procure that the Group Companies shall, allow the other Parties and their
Representatives upon reasonable written notice and at the notifying Party’s
expense, reasonable access during normal business hours to such books, records
and other information related to the Group Companies, including the right to
inspect and take copies, as may be reasonably required by such Party in order to
enable such Party to comply with its statutory and contractual obligations,
including its obligations under this Agreement, provided that any such access
will be conducted under the supervision of personnel of the other Party and in
such a manner as not to interfere unreasonably with the normal operation of the
business of the other Party or, in the case of the Purchaser, the Group
Companies, as the case may be.

 

12.3 To the extent any such access may result in the disclosure of Confidential
Information, the Party receiving such Confidential Information shall in that
respect be subject to the restrictions set forth in Clause 17.

 

13. NON-SOLICITATION

 

13.1 The Seller covenants with the Purchaser for itself (and as trustee for each
Group Company) that it shall not, and shall procure that no member of the
Seller’s Group or Affiliate of Seller following Completion shall, directly or
indirectly for a period of two years from Completion, induce or attempt to
induce any director (other than a director resigning at Completion) or Senior
Employee or Key Technical Employee of a Group Company to leave the employment of
or relationship with that Group Company or enter into any employment or services
agreement with the Seller or any member of the Seller’s Group or Affiliate of
Seller.

 

13.2 The restriction in Clause 13.1 shall not restrict the placing or procuring
the placing of any bona fide recruitment advertisement for employees and
communicating with or recruiting, employing or otherwise contracting with any
person who, unsolicited by or on behalf of the other Party, responds to such
advertisement.

 

14. NON-COMPETITION

 

14.1

The Seller hereby covenants and agrees with the Purchaser (on behalf of itself
and as trustee for the Purchaser’s Group) that during the period from the
Completion Date until the third anniversary of the Completion Date (the
“Restriction Period”), the Seller shall not (and shall cause its Affiliates not
to), directly or indirectly (including by means of licensees, subcontractors,
distributors, agents or other representatives), (a) engage in, continue in or
carry on any business that competes to a material extent with the Activated
Carbon Business as carried on by the Group Companies (a “Competitive Business”),
or (b) consult with, advise or assist in any way, whether or not for
consideration, any Competitive Business, including advertising or otherwise
endorsing the products or services of any such competitor, soliciting customers
or otherwise serving as an intermediary for any such competitor or loaning
money, investing in, purchasing securities of or rendering any other form of
financial

 

- 25 -



--------------------------------------------------------------------------------

  assistance to any such competitor; provided, however, that the foregoing shall
not prohibit the ownership of not more than ten percent (10%) of the securities
of any corporation or other entity that is listed on a national securities
exchange or traded in the national over-the-counter market. The geographic scope
of this covenant not to compete shall extend throughout the world. The Purchaser
may sell, assign or otherwise transfer this covenant not to compete, in whole or
in part, to any person or entity that purchases all or any portion of the
business of the Group Companies. Recognising the specialized nature of the
Activated Carbon Business, the Seller acknowledges and agrees that the duration,
geographic scope and activity restrictions of this covenant not to compete are
reasonable.

 

14.2 The restrictions in Clause 14.1 shall not prohibit the Seller or any of its
Affiliates after Completion from acquiring any company or business and, as a
result of such acquisition, acquiring a Competitive Business, provided that the
acquired company’s or business’s turnover attributable to such Competitive
Business represents less than twenty percent (20%) of the total consolidated
turnover of such company or business.

 

15. ADDITIONAL SELLER UNDERTAKINGS

 

15.1 Subject to receiving the Shareholder Loan Amount from the Purchaser or a
Purchaser Designee, the Seller shall procure that:

 

  (a) the Shareholder Loans shall be settled, cancelled, terminated, released
and discharged in full on or prior to Completion without any Liability to any
member of the Purchaser Group or any Group Company; and

 

  (b) the Shareholder Loans shall be of no force and effect following
Completion.

 

15.2 From the Signing Date until the Completion Date, except as prohibited by
applicable Law, the Seller shall cause the Group Companies and their relevant
officers, employees, agents, independent accountants and advisors to furnish to
the Purchaser and its Representatives, at reasonable times and places, (a) such
access to the facilities and the employees of the Group Companies as the
Purchaser may from time to time reasonably request, (b) such access to the
assets, books and records of the Group Companies as the Purchaser may from time
to time reasonably request and (c) such access to financial and operating data
and other information relating to the Group Companies as the Purchaser may from
time to time reasonably request, including access to the work papers of the
Seller’s and its Affiliates’ and the Group Companies’ auditors (with the consent
of such auditors), in each case to the extent that such information can be
provided without breaching any relevant competition Law. If, at any time after
the Signing Date, the Purchaser wishes to insure against liabilities of the
Purchaser and the Group Companies in respect of claims for breaches of the
Seller Warranties or Company Warranties, the Seller shall provide such
information as a prospective insurer may reasonably require before effecting the
insurance, subject to the Purchaser and its insurer only using such information
for that purpose and keeping such information confidential in accordance with
Clause 17 of this Agreement, and shall otherwise reasonably cooperate with
Purchaser in connection therewith.

 

- 26 -



--------------------------------------------------------------------------------

15.3

From the Signing Date until the Completion Date, the Seller shall cause the
Group Companies to, as promptly as reasonably practicable, use reasonable
endeavours to, and shall use reasonable endeavours to cause their respective
Representatives to, provide to Purchaser such cooperation as reasonably
requested by Purchaser in connection with Purchaser’s financing, including:
(i) senior management participating in a reasonable number of lender and
investor meetings, presentations, road shows, bank sessions, due diligence
sessions and sessions with rating agencies; (ii) assisting with the preparation
of materials for rating agency presentations, offering documents, confidential
information memoranda, private placement memoranda, bank information memoranda,
lender slides, prospectuses and similar documents required in connection with
the financing, including execution and delivery of customary representation
letters in connection with bank information memoranda; (iii) furnishing
Purchaser and its financing sources with the financial statements and other
information regarding the Group Companies described in Section 2(a)(vii) of
Schedule 4 (provided that, for purposes of this Section 15.3, the “Completion
Date” in Section 2(a)(vii) of Schedule 4 shall be replaced with “the date such
information is requested by Purchaser”) and such other information as reasonably
requested by the Purchaser (such information in this clause (iii), the “Required
Information”) and projections as to the future performance of the Group
Companies; (iv) cooperating in good faith with and assisting Purchaser in
obtaining customary accountants’ comfort letters including “negative assurance”
comfort and consents of accountants for use of their reports in any materials
relating to the financing, legal opinions, appraisals, surveys, title insurance
and other customary documentation and items relating to financing as reasonably
requested by Purchaser; (v) executing and delivering, as of Completion, any
pledge and security documents, other financing documents, as may be reasonably
requested by Purchaser on a no personal liability basis and otherwise reasonably
facilitating the pledging of collateral (including cooperation in connection
with the pay-off of Credit Agreement Debt and the release of related
Encumbrances); (vi) taking commercially reasonable actions necessary to
(A) permit the prospective lenders involved in the financing to evaluate the
Group Companies’ current assets, cash management and accounting systems,
policies and procedures relating thereto for the purposes of establishing
collateral arrangements as of Completion and (B) establish, effective as of
Completion, bank and other accounts and blocked account agreements and lock box
arrangements in connection with the financing; (vii) taking all corporate
actions, subject to Completion, reasonably requested by Purchaser that are
necessary or customary to permit the consummation of the financing and the
transactions contemplated by this Agreement. The Seller will notify Purchaser of
any material error, mistake or omission in the Required Information or the other
information provided pursuant to this Clause 15.3 that it becomes aware of and
if requested by Purchaser will use its commercially reasonable endeavours to
promptly correct such error, mistake or omission. The Seller hereby consents to
the use of its and the Group Companies’ names and logos in connection with the
financing. Where any action is to be performed or done at or as of Completion,
no liability as a result of taking such action prior to Completion shall attach
to a Group Company if Completion does not occur. The Purchaser shall indemnify
and hold harmless the Seller, Euroland and their respective Related Persons and
representatives (other than the Group Companies), and if Completion does not
occur, the Group Companies, from and against any and all liabilities, losses,
damages, claims, costs, expenses,

 

- 27 -



--------------------------------------------------------------------------------

  interest, awards, judgments and penalties suffered or incurred by them in
connection with any action, claim, arbitration, litigation or suit brought by a
third party related to the arrangement of any financing by Purchaser (including
any action taken in accordance with this Clause 15.3) and any information
utilised in connection therewith.

 

15.4 From the Signing Date to the Completion Date, the Seller shall, and shall
cause the Group Companies to, take such actions with respect to any Intragroup
Arrangement as Purchaser requests, provided that (i) the effectiveness of any
such action may be conditioned upon the occurrence of the Completion and
(ii) Seller shall not be required to take any action that conflicts with the
performance of Seller’s obligations and undertakings under this Agreement.

 

15.5 Upon execution of this Agreement, the Seller shall withdraw from
registration process with the SEC.

 

15.6 The Seller shall cooperate in good faith with Purchaser in making any
filings, applications or submissions with respect to material site operating or
environmental Permits in connection with the Transaction and in seeking any
consents, approvals or waivers in connection therewith.

 

15.7 Between the Signing Date and the Completion Date, Seller will not, and will
cause its Affiliates and Representatives not to, entertain, solicit, encourage
or facilitate any inquiries or the making of any proposal or offer, or engage in
any negotiations or discussions, with respect to, or provide any information in
connection with any proposal or inquiry relating to, (i) any merger,
reorganization, share exchange, consolidation or similar transaction involving
any Group Company, (ii) any purchaser or sale of any equity interest in any
Group Company or any material portion of any Group Company’s Assets, or
(iii) any other transaction (other than a transaction expressly permitted by
this Agreement) that could reasonably be expected to be inconsistent with the
consummation by the Seller of the Transaction on the terms hereof.

 

15.8 Nothing in this Clause 15 shall require the Seller or any of its Affiliates
of its or their respective Representatives to disclose any confidential
Intellectual Property of the Group.

 

16. ANNOUNCEMENTS

 

16.1 The Parties hereby agree to the release of the Press Announcement promptly
following the Signing Date.

 

16.2 Save for the Press Announcement (and any announcement that is consistent in
all material respects with the Press Announcement or any other announcement made
in accordance with this Clause 16) and subject to Clause 16.3, no public
announcement concerning the existence or subject matter of this Agreement shall
be made by any Party without the prior written approval of the Purchaser in the
case of any announcement by the Seller, or the Seller in the case of any
announcement by the Purchaser, in each case with such approval not to be
unreasonably withheld or delayed.

 

- 28 -



--------------------------------------------------------------------------------

16.3 Notwithstanding Clause 16.2:

 

  (a) Purchaser may file with or furnish to the SEC any documents or disclosures
(including on Form 8-K or 10-Q) it reasonably believes to be required by
applicable Law;

 

  (b) Seller and Purchaser may make any HSR Act or other regulatory filing or
disclosure required by Law; and

 

  (c) Purchaser may make any press release, public announcement or presentation,
or hold any meeting or conference call with investors, potential investors or
analysts as Purchaser reasonably deems to be customary and appropriate for a
publicly held company engaged in a material transaction.

 

16.4 The restrictions contained in this Clause 16 shall terminate upon
Completion.

 

17. CONFIDENTIALITY

 

17.1 Subject to Clauses 17.3 and 17.5, each Party shall, and shall cause its
Affiliates to, treat as strictly confidential and not disclose to any other
person any data or information received or obtained as a result of entering into
or performing this Agreement which relates to the existence of this Agreement,
the provisions of this Agreement, the negotiations and subject matter of this
Agreement and the other Parties (including written information and information
transferred or obtained orally, visually, electronically or by any other means)
(“Confidential Information”). In the case of Seller and its Affiliates from and
after Completion (other than with respect to administration, compliance,
marketing and fundraising activities of such entities), information regarding
the Group Companies shall also be considered “Confidential Information.”

 

17.2 In the event of the termination of this Agreement pursuant to Clause 3.8 or
Clause 5.3(a), each Party shall at its own expense, within 7 calendar days of
such termination:

 

  (a) return, or cause to be returned, all Confidential Information provided to
it and all copies thereof without keeping any copies thereof;

 

  (b) destroy, or cause to be destroyed, all analyses, compilations, notes,
studies, memoranda or other documents prepared by it to the extent that the same
contain, reflect or derive from any Confidential Information, save as required
to comply with any Law or the requirements of any Governmental Authority; and

 

  (c) so far as it is practicable to do so (but, in any event without prejudice
to the obligations of confidentiality contained herein), expunge, or cause to be
expunged, any Confidential Information relating to each other Party from any
computer, word processor or other device save such information as is reasonably
necessary to protect the legal rights of the Parties.

 

- 29 -



--------------------------------------------------------------------------------

17.3 A Party may disclose information which would otherwise be subject to the
provisions of Clause 17.1, and may retain information referred to in Clause
17.2, if and to the extent:

 

  (a) it is required by applicable Law to which such Party is subject;

 

  (b) it is an announcement made in accordance with the provisions of Clause 16;

 

  (c) it is required by any securities exchange or Governmental Authority to
which any Party is subject or submits, wherever situated, whether or not the
requirement for information has the force of law;

 

  (d) it is disclosed on a strictly confidential basis to the (i) the
Representatives of that Party or (ii) in the case of the Purchaser, to a third
party for the purposes of securing, arranging or seeking to secure or arrange
financing in relation to the Transaction;

 

  (e) to the extent relevant, it is disclosed on a strictly confidential basis
to directors and/or employees of that Party, to its Affiliates or to directors
and/or employees of its Affiliates;

 

  (f) other than in the case of the Seller with respect to information regarding
the Group Companies, it was lawfully in its possession or in the possession of
any of its Affiliates or Representatives (in either case as evidenced by written
records) free of any restriction as to its use or disclosure prior to it being
so disclosed;

 

  (g) the information has come into the public domain through no fault of that
Party or any of its Affiliates or Representatives;

 

  (h) that the Seller (in relation to disclosure by the Purchaser) or the
Purchaser (in relation to disclosure by the Seller) has given prior written
consent to the disclosure; or

 

  (i) it is required to enable that Party to perform this Agreement or enforce
its rights under this Agreement and/or disclosure is required for the purposes
of any Proceedings;

and provided that to the extent permitted by applicable Law or such securities
exchange or Governmental Authority any information to be disclosed in reliance
on subclauses 17.3(a) or (c) shall be disclosed only after consultation with the
Purchaser (in the case of intended disclosure by the Seller) or the Seller (in
the case of intended disclosure by the Purchaser) and the Party intending to
disclose the confidential information shall take into account and give due
consideration to the reasonable comments or requests of such other Party.

 

17.4 Each of the Parties hereby agrees that it shall not use Confidential
Information for any purpose other than in relation to the proper performance of
its obligations and exercise of its rights under this Agreement (and the
transactions contemplated hereby) or in connection with the business of the
Group Companies.

 

- 30 -



--------------------------------------------------------------------------------

17.5 Each of the Parties undertakes that it shall, and shall procure that its
Affiliates shall, only disclose Confidential Information to any of its
Representatives to the extent such Party believes in good faith it is reasonably
required for purposes connected with this Agreement (or the other Transaction
Documents) and only if the Representative is informed of the confidential nature
of the Confidential Information.

 

17.6 The restrictions contained in this Clause 17 shall continue to apply for 24
months following termination of this Agreement.

 

17.7 Without prejudice to any other rights or remedies that the Parties may
have, the Parties acknowledge and agree that damages alone would not be an
adequate remedy for any breach by them of this Clause 17 and that the remedies
of injunction and specific performance as well as any other equitable relief for
any threatened or actual breach of this Clause 17 by any Party would be more
appropriate remedies.

 

17.8 This Clause 17 supersedes the confidentiality agreement dated 22 December
2011 between Purchaser and Doughty Hanson & Co Managers Limited which shall
cease to have any further effect from and after the Signing Date.

 

17.9 Seller acknowledges that Purchaser will file this Agreement with the SEC,
pursuant to which this Agreement will become publicly available, and may file
other Transaction Documents with the SEC, pursuant to which such Transaction
Documents will become publicly available.

 

18. NOTICES

 

18.1 Any notice or other communication to be given under or in connection with
this Agreement (save for such notice or communication as constitutes
Proceedings) (a “Notice”) shall be:

 

  (a) in writing in the English language;

 

  (b) signed by or on behalf of the Party giving it; and

 

  (c) delivered personally by hand or courier (using an internationally
recognised courier company) or by facsimile or by email (subject to receipt
being confirmed), to the Party due to receive the Notice, to the address and for
the attention of the relevant Party set out in this Clause 18 (or to such other
address and/or for such other person’s attention as shall have been notified to
the giver of the relevant Notice and become effective (in accordance with this
Clause 18) prior to dispatch of the Notice).

 

18.2 In the absence of evidence of earlier receipt, any Notice served in
accordance with Clause 18.1 shall be deemed given and received:

 

  (a) in the case of personal delivery by hand or courier, at the time of
delivery at the address referred to in Clause 18.4;

 

  (b) in the case of facsimile, when confirmation of its successful transmission
has been recorded by the sender’s fax machine; and

 

- 31 -



--------------------------------------------------------------------------------

  (c) in the case of email, upon acknowledgement of receipt by the recipient.

 

18.3 For the purposes of this Clause 18:

 

  (a) all times are to be read as local time in the place of deemed receipt; and

 

  (b) if deemed receipt under this Clause 18 is not within business hours
(meaning 9.00 a.m. to 5.30 p.m. Monday to Friday on a day that is not a public
holiday in the place of receipt), the Notice is deemed to have been received at
10:00 a.m. on the next Business Day in the place of receipt.

 

18.4 The addresses of the Parties for the purpose of this Clause 18 are as
follows:

 

  (a) The Seller:

N Beta S.à r.l.

28, boulevard Royal

L-2449 Luxembourg

With a copy (which shall not constitute, or be essential for, valid notice) to:

Graeme Stening

Head of Legal Affairs

Doughty Hanson & Co

45 Pall Mall

London SW1Y 5JG

UK

 

Telephone:

   +44 (0) 207 663 9484

Fax:

   +44 (0) 207 663 9354

And to:

Allan Murray-Jones

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank Street

Canary Wharf

London E14 5DS

 

Telephone:

   +44 (0) 207 519 7199

Fax:

   +44 (0) 207 072 7199

And to:

Euroland Purification II B.V.

P.O. BOX 92

7620 AB Borne

The Netherlands

 

Telephone:

   +31 (0) 88 56 00 100

Fax:

   +31 (0) 88 56 00 109

 

- 32 -



--------------------------------------------------------------------------------

  (b) The Purchaser (or the Company, from and after Completion):

Cabot Corporation

Two Seaport Lane, Suite 1300

Boston, MA 02210

Attention:

   General Counsel

Telephone:

   (617) 342-6175

Fax:

   (617) 342-6039

With a copy (which shall not constitute, or be essential for, valid notice) to:

Daniel A. Neff

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Telephone:

   212-403-1000

Fax:

   212-403-2000

Ton Schutte

De Brauw Blackstone Westbroek

Claude Debussylaan 80

1082 MD Amsterdam

The Netherlands

Telephone:

   +31 20 577 1771

Fax:

   +31 20 577 1775

 

18.5 In proving service it shall be sufficient to prove that the envelope
containing the notice or communication was properly addressed and delivered to
the address shown thereon, or that the facsimile containing the notice or
communication was transmitted to the fax number of the relevant Party.

 

18.6 If a Party can reasonably assume that the person for whose attention a
Notice is marked in relation to another Party, or a director of such other
Party, is aware that such a Notice has been given, such Notice shall be deemed
to be validly given from the time at which such person had that awareness.

 

18.7 Any Party may notify the other Parties of any change to its name, address
or facsimile number for the purpose of this Clause 18, provided that such notice
shall be sent to each of the other Parties and shall only be effective on:

 

  (a) the date specified in the notice as the date on which the change is to
take effect; or

 

  (b) if no date is so specified or the date specified is less than three
Business Days after which such notice was given (or deemed to be given), the
fourth Business Day after the notice was given or deemed to be given.

 

- 33 -



--------------------------------------------------------------------------------

18.8 A notice or other communication required to be given under or in connection
with this Agreement shall not be validly given if sent by email.

 

19. POST-COMPLETION UNDERTAKINGS

 

19.1 The Seller and its Affiliates shall cease to use the “Norit” name and any
variations thereof (including by changing the name of any entity whose name
contains the “Norit” name or variation thereof) as soon as practicable following
Completion and in any event within two months of Completion, provided that the
foregoing shall not apply to the Sponsors’ communications with investors or
prospective investors, internal administration and compliance with Law.

 

19.2 The Seller shall cooperate in good faith with Purchaser to procure the
consent of the independent auditors of the Group Companies to the filing by the
Purchaser with the SEC of the financial statements of the Group Companies
following Completion and the incorporation by reference of those financial
statements as required by the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and will otherwise reasonably
cooperate with the Purchaser in connection therewith.

 

20. ASSIGNMENT

 

20.1 Subject to Clauses 2.7, 8 and 14.1, no Party may assign the benefit of this
Agreement (in whole or in part) or transfer, declare a trust of or otherwise
dispose of in any manner whatsoever its rights and obligations under this
Agreement or sub-contract or delegate its performance under this Agreement (each
of the above a “dealing”) without the prior written consent of all of the other
Parties, such consent to be at the absolute discretion of the other Parties to
withhold.

 

20.2 Any dealing or purported dealing in contravention of this Clause 20 shall
be ineffective.

 

20.3 Save as in respect of Clause 23, each Party that has rights under this
Agreement is acting on its own behalf and not for the benefit of another person.

 

21. COSTS AND EXPENSES

 

21.1 Save as otherwise expressly provided in this Agreement (including but not
limited to Clause 10 (No Leakage Undertaking)), each Party shall pay its own
costs and expenses in relation to the negotiations leading up to the sale of the
Sale Shares and to the preparation, execution and carrying into effect of this
Agreement and all of the other Transaction Documents.

 

21.2 The Purchaser shall pay all filing fees required in connection with
notifications required under any Competition Laws.

 

21.3

All stamp duty and other transfer Tax of any nature payable on or in respect of
the transfer of the Sale Shares and any notarial fees shall be borne by the
Purchaser or the Purchaser Designee; provided, that the Seller shall indemnify
the Purchaser and the Purchaser Designee for any Dutch real estate transfer Tax
recapture arising out of,

 

- 34 -



--------------------------------------------------------------------------------

  relating to or imposed in connection with any transaction entered into by the
Seller, the Company or any of their current or former Affiliates prior to
Completion.

 

22. INVALIDITY

If at any time any provision of this Agreement shall be held to be illegal,
void, invalid or unenforceable in whole or in part under any enactment or Law in
any jurisdiction, then:

 

  (a) such provision shall:

 

  (i) to the extent that it is illegal, void, invalid or unenforceable be given
no effect and shall be deemed not to be included in this Agreement; and

 

  (ii) not affect or impair the legality, validity or enforceability in that
jurisdiction of any other provision of this Agreement; or the legality, validity
or enforceability under the Law of any other jurisdiction of such provision or
any other provision of this Agreement; and

 

  (b) the Parties shall use all reasonable endeavours to replace such a
provision with a valid and enforceable substitute provision which carries out,
as closely as possible, the intentions of the Parties under this Agreement.

 

23. THIRD PARTY RIGHTS

 

23.1 Subject to Clauses 2.7, 15.2 and 23.2, the parties do not intend that any
term of this Agreement should be enforceable by any person other than a
Purchaser Designee (a “Third Party”) who is not a party to this Agreement by
virtue of the Contracts (Rights of Third Parties) Act 1999 or otherwise.

 

23.2 The parties intend that any benefits conferred by this Agreement on the
Purchaser shall also be conferred upon and enforceable by any Purchaser Designee
as defined herein. Any Purchaser Designee shall have the rights shall have the
benefits expressed to be conferred on it by this Agreement.

 

23.3 Notwithstanding the provisions of Clause 23.1 or any benefits conferred by
this Agreement on any Third Party by virtue of the Contracts (Rights of Third
Parties) Act 1999, the Parties may amend, vary, waive, terminate or rescind this
Agreement at any time and in any way without the consent of any Third Party.

 

24. NOTARY

The Notary is a civil law notary with De Brauw Blackstone Westbroek N.V., legal
advisers to the Purchaser. The Seller acknowledges that it is aware of the
provisions of the Ordinance Containing Rules of Professional Conduct and Ethics
of the Royal Professional Organisation of Civil Law Notaries. The Seller
acknowledges and agrees that De Brauw Blackstone Westbroek N.V. may advise and
act on behalf of the Purchaser and its Affiliates with respect to this
Agreement, the Transaction Documents and/or any disputes related thereto or
arising therefrom.

 

- 35 -



--------------------------------------------------------------------------------

25. FURTHER ASSURANCE

Without prejudice to any other provision of this Agreement, each Party shall, at
the cost and expense of the requesting Party if such action is not contemplated
by the other provisions of this Agreement, on being requested in writing to do
so by the requesting Party, do or procure the doing of all such acts and/or
execute or procure the execution of such documents or deeds as the requesting
Party may from time to time reasonably require in order to vest any of the Sale
Shares in the Purchaser free and clear of all Encumbrances.

 

26. WHOLE AGREEMENT

 

26.1 This Agreement together with each of the other Transaction Documents
contain the whole and only agreement between the Parties in relation to the
transactions contemplated by this Agreement and the Transaction Documents and
supersede all previous agreements whether written or oral between all or any of
the Parties in relation to such transactions. Accordingly, all other terms,
conditions, representations, warranties and any other statements which would
otherwise be implied (by Law or otherwise) shall not form part of the
Transaction Documents.

 

26.2 The Purchaser acknowledges and agrees (for itself and on behalf of each
other member of the Purchaser’s Group) with the Seller that:

 

  (a) it and they do not rely on and have not been induced to enter into any of
the Transaction Documents on the basis of any Assurances (express or implied)
other than those expressly set out in the Transaction Documents or, to the
extent that it or they have been, it and they irrevocably and unconditionally
agree that they shall have no rights or remedies in relation thereto and shall
make no claim in relation thereto or against such parties;

 

  (b) neither the Seller nor any member of the Group, nor any of their
respective Representatives, has given or made any Assurance to the Purchaser or
any other member of the Purchaser’s Group or any of their respective
Representatives other than those expressly set out in the Transaction Documents
or, to the extent that any of them have, the Purchaser hereby (for itself and on
behalf of each other member of the Purchaser’s Group and such Representatives)
unconditionally and irrevocably waives any claim or remedy which it or they
might otherwise have had in relation thereto; and

 

  (c) any warranty or other right which may be implied by law in relation to the
sale of the Sale Shares shall be excluded or, if incapable of exclusion,
irrevocably waived;

provided, that the provisions of this Clause 26.2 shall not exclude any
liability which any of the Parties or, where appropriate, their Representatives
would otherwise have to any other Party or, where appropriate, to any other
Party’s Representatives or any right which any of them may have to rescind this
Agreement or any Transaction Document in respect of any statements made
fraudulently by any of them prior to the execution of this Agreement or any
rights which any of them may have in respect of fraudulent misrepresentation by
any of them.

 

- 36 -



--------------------------------------------------------------------------------

26.3 Without prejudice to the foregoing provisions of Clause 26.2, the Purchaser
acknowledges and agrees that neither the Seller nor any member of the Group nor
their respective Representatives, makes nor has previously made (other than in
the Transaction Documents) any representation, warranty or undertaking as to the
accuracy of the forecasts, estimates, projections, statements of intent,
statements of opinion or any other information provided to the Purchaser or any
of its Representatives (howsoever provided) on or prior to the Signing Date,
including anything contained in the Data Room or other materials provided at or
in relation to the presentations by the Representatives of the Seller and/or the
management of the Group Companies to, and the related “Q&A” sessions with, the
Purchaser and/or its Representatives.

 

27. VARIATION AND WAIVER

 

27.1 No variation of this Agreement shall be effective unless it is in writing
(which for this purpose, does not include email) and signed by or on behalf of
each of the Parties. The expression “variation” shall, in each case, include any
variation, supplement, deletion or replacement however effected.

 

27.2 Any waiver or any right or default hereunder shall be effective only in the
instance given and will not operate as or imply a waiver of any other or similar
right or default on any subsequent occasion. No waiver of this Agreement or of
any provision hereof will be effective unless in writing and signed by the Party
against whom such waiver is sought to be enforced.

 

27.3 Any delay by any Party in exercising, or failure to exercise, any right or
remedy under this Agreement shall not constitute a waiver of the right or remedy
or a waiver of any other rights or remedies and no single or partial exercise of
any rights or remedy under this Agreement or otherwise shall prevent any further
exercise of the right or remedy or the exercise of any other right or remedy.

 

28. COUNTERPARTS

 

28.1 This Agreement may be executed in counterparts, and by the Parties on
separate counterparts, but shall not be effective until each Party has executed
at least one counterpart. Each counterpart shall constitute an original of this
Agreement, but the counterparts shall together constitute one and the same
instrument.

 

29. PAYMENTS AND NO SET-OFF

 

29.1 Subject to Clauses 2.5 and 10.5, every amount payable under this Agreement
by one Party to another shall be made in full without any set-off or
counterclaim howsoever arising and shall be free and clear of deduction or
withholding of any kind, other than any deduction or withholding required by
Law. No Party shall be entitled to deduct and withhold any amount from any
payments made pursuant to this Agreement unless and to the extent it is required
to so deduct and withhold under applicable Law. To the extent that amounts are
so deducted and withheld, such amounts shall be treated for all purposes of this
Agreement as having been paid to the person in respect of which such deduction
or withholding was made.

 

- 37 -



--------------------------------------------------------------------------------

29.2 Unless otherwise expressly stated in this Agreement, all payments to be
made under this Agreement shall be made in US dollars to such account as the
receiving Party directs by notice to the paying Party.

 

30. GOVERNING LAW AND JURISDICTION

 

30.1 This Agreement and any dispute or claim (including non-contractual disputes
or claims) arising out of or in connection with it or its subject matter shall
be governed by, and construed in accordance with, English law.

 

30.2 The Parties irrevocably agree to submit to the exclusive jurisdiction of
the courts of England to settle any claim, dispute or difference (including
non-contractual claims, disputes or differences) which may arise out of or in
connection with this Agreement or its subject matter (including a dispute
regarding the existence, validity, formation, effect, interpretation,
performance or termination of this Agreement) and that accordingly any
Proceedings be brought in such courts.

 

30.3 Each Party waives (and agrees not to raise) any objection, on the ground of
inconvenient forum or on any other ground, to the bringing of Proceedings in the
English courts.

 

30.4 Each Party irrevocably agrees that a judgment or order against it in
Proceedings brought in England shall (provided there is no appeal pending or
open) be conclusive and binding upon it and may be enforced against it in the
courts of any other jurisdiction.

 

31. AGENT FOR SERVICE OF PROCESS

 

31.1 Each Party which is not a company incorporated in England and Wales shall
at all times maintain an agent for service of process in England. The Seller
irrevocably appoints Doughty Hanson & Co Managers Limited of 45 Pall Mall,
London SW1Y 5JG and the Purchaser irrevocably appoints Slaughter and May of One
Bunhill Row, London EC1Y 8YY (each such entity or any replacement agent
appointed pursuant to this Clause 31.1 the “Agent”) as its agent for such
purpose.

 

31.2 Without prejudice to any other permitted mode of service, each Party agrees
that service of any claim form, notice or other document for the purpose of any
Proceedings begun in England shall be duly served upon it if served on the Agent
in any manner permitted by the Civil Procedure Rules.

 

31.3 If for any reason the Agent appointed by any Party at any time ceases to
act as such, the Party shall promptly appoint another such agent and promptly
notify the other Parties of the appointment and the new agent’s name and
address. If the Party concerned does not make such an appointment within 7
Business Days of such cessation, then any other Party may do so on behalf of
such defaulting Party and at its sole expense and shall notify the other Parties
in writing if it does so.

AS WITNESS the hands of the parties or their duly authorised officers on the
date first written on page 1 of this Agreement.

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE COMPANY

 

1.

   Name:    Norit N.V.

2.

   Registered Number:    34274011

3.

   Date of Incorporation:    15 May 2007

4.

   Jurisdiction of Incorporation:    The Netherlands

5.

   Official Seat:    Amersfoort

6.

   Registered Office:    Nijverheidsweg-Noord 72, (3812 PM) Amersfoort, The
Netherlands

7.

   Directors:    Mark Corbidge ( Director A), René Kuipers (Director B), Bernard
ten Doeschot (Director B), Ronald Thompson (Director B), Gerardus Maters
(Director B)

8.

   Secretary:    Not applicable

9.

   Issued Capital:    €9,248,368

10.

   Registered Shareholder(s):    N Beta S.à r.l.

11.

   Accounting Reference Date:    31 December

12.

   Auditors:    KPMG

 

39



--------------------------------------------------------------------------------

 

LOGO [g354905g91x42.jpg]

 

40



--------------------------------------------------------------------------------

SCHEDULE 3

TRANSFER DEED

On the [•] two thousand and twelve, appearing before me,

René Clumpkens, a civil-law notary in Amsterdam, are:

I. [•], acting in his capacity of [director] of:

N Beta S.à r.l., a société à responsabilicé limitée incorporated under the laws
of Luxembourg, having its registered office at 28, boulevard Royal, L-2449
Luxembourg, registered with the Registre de Commerce et des sociétés in
Luxembourg under number B 127930 (“Seller”)

II. [•], acting in his capacity of [director] of:

[•] (“Purchaser”); and

III. [•] and [•],

acting in their capacity of [directors A and B, respectively], of:

Norit N.V., a limited liability company (naamloze vennootschap), with its
corporate seat in Amersfoort, The Netherlands, and its place of business at
(3812 PM) Amersfoort, Nijverheidsweg-Noord 72, registered with the trade
register under number 34274011 (the “Company”).

RECITALS

The Seller and the Purchaser agree that:

1. The Seller is the holder of [•] ([•]) ordinary shares and [•] ([•])
preference shares in the capital of the Company, numbered [•] up to and
including [•], each share having a par value of [•] (€[•]) (the “Shares”).

2. As evidenced by an agreement dated the [•] day of [•] two thousand and twelve
(the “Share Purchase Agreement”), the Seller has sold the Shares to the
Purchaser and the Purchaser has purchased the Shares from the Seller. A copy of
the Share Purchase Agreement is annexed to this deed.

TRANSFER OF SHARES

The Seller and the Purchaser further agree:

Article 1. Transfer

1.1. In performance of the Share Purchase Agreement, the Seller hereby transfers
the Shares to the Purchaser, who hereby accepts the Shares.

Article 2. Purchase price and discharge

 

41



--------------------------------------------------------------------------------

2.1. The purchase price has been set out in the Share Purchase Agreement. The
purchase price has been transferred by the Purchaser to the notarial escrow
account of De Brauw Blackstone Westbroek N.V.

2.2. The Seller hereby discharges the Purchaser from the obligation to pay the
purchase price.

Article 3. Warranties of Seller

3.1. Subject to the terms and limitations contained in the Share Purchase
Agreement, in connection with the transfer of the Shares under this deed, the
Seller represents and warrants all that is warranted pursuant to Clause 7 of the
Share Purchase Agreement.

Article 4. Share Purchase Agreement

4.1. To the extent not expressly provided otherwise in this deed, the provisions
of the Share Purchase Agreement remain in effect between the parties.

Article 5. Acquisition of the Shares

5.1. The Seller declares that it acquired the Shares as follows:

- [•] ordinary shares by notarial deed of [•], executed on the [•] day of [•]
before [•];

- [•] ordinary shares and [•] preference shares by notarial deed of [•],
executed on the [•] day of [•] before [•].

Article 6. Restrictions on transfer

6.1. With respect to compliance with the restrictions on the transfer of shares
in the Company’s articles of association, the Seller declares that because the
Seller is the sole shareholder of the Company, the restrictions on the transfer
of shares are not applicable.

Article 7. Representation of Seller and Purchaser

7.1. The Seller and the Purchaser declare that neither the legal act(s) included
in this deed nor the title(s) of such act(s) conflict with Chapter 5 of the
Competition Act (Mededingingswet).

Article 8. Company’s representation

8.1. The Company hereby declares that it acknowledges the transfer of the Shares
and undertakes to enter this transfer in the shareholders’ register of the
Company.

Article 9. Rescission

9.1. The parties shall not be entitled, on any grounds whatsoever, to rescind
the Share Purchase Agreement.

CONCLUSION

 

42



--------------------------------------------------------------------------------

The person appearing in connection with this deed is known to me, a civil-law
notary, and the identity of the person appearing has been established by me, a
civil-law notary, on the basis of the above-mentioned document which is
designated for such purpose.

THIS DEED

is executed in Amsterdam on the date stated at the head of the deed.

The substance of this deed and an explanation of the deed have been communicated
to the person appearing, who has expressly taken cognisance of its contents and
has agreed to its limited reading.

After a limited reading in accordance with the law, this deed was signed by the
person appearing and by me, a civil-law notary, at [    ] hours.

 

43



--------------------------------------------------------------------------------

SCHEDULE 4

COMPLETION

 

1. The Purchaser shall or shall cause a Purchaser Designee to:

 

  (a) transfer to the Notary’s Account the cash amounts set forth in Clause 2.3.

 

  (b) deliver or procure delivery to the Seller of:

 

  (i) an extract of the minutes of a duly held meeting of the directors (or a
duly constituted committee thereof) of the Purchaser authorising the execution
by the Purchaser of this Agreement and each other Transaction Document to which
it is a party;

 

  (ii) the letter of appointment of its Agent, countersigned by the Agent
acknowledging its appointment;

 

  (iii) a certified copy of any power of attorney under which any of the
foregoing documents are executed;

 

  (iv) consents from each person as the Purchaser desires to appoint as director
of a Group Company at Completion to their appointment as such;

 

  (v) evidence to the Seller’s reasonable satisfaction of fulfilment of the
Competition Conditions;

 

  (vi) a certificate signed by an officer of the Purchaser in the Agreed Form,
certifying, representing and warranting in such officer’s capacity as an
officer, and not personally, that the conditions set forth in Clauses 3.2(a) and
3.2(b) of the Agreement have been satisfied (except to the extent waived in
writing by the Seller); and

 

  (vii) the Assumption Agreement, duly executed by the Purchaser.

 

2. The Seller shall:

 

  (a) deliver or procure delivery to the Purchaser or a Purchaser Designee of:

 

  (i) an extract of the minutes of a duly held meeting of the directors (or a
duly constituted committee thereof) of the Seller authorising the execution by
the Seller of this Agreement and each other Transaction Document to which it is
party and any document to be delivered by the Seller at or prior to Completion
and, where such execution is authorised by a committee of the board of directors
of the Seller, an extract of the minutes of a duly held meeting of the directors
constituting such committee or the relevant extract thereof);

 

44



--------------------------------------------------------------------------------

  (ii) the letter of appointment of its Agent, countersigned by the relevant
Agent acknowledging its appointment;

 

  (iii) a certified copy of any power of attorney under which any of the
foregoing documents are executed;

 

  (iv) the resignations of such persons as directors of a Group Company as the
Purchaser shall request at least two Business Days prior to Completion;

 

  (v) a certificate signed by an officer of the Seller in the Agreed Form,
certifying, representing and warranting in such officer’s capacity as an
officer, and not personally, that the conditions set forth in Clauses 3.1(a) and
3.1(c) have been satisfied (except to the extent waived in writing by the
Purchaser);

 

  (vi) a certificate signed by an officer of the Company in the Agreed Form,
certifying, representing and warranting in such officer’s capacity as an
officer, and not personally, that the conditions set forth in Clause 3.1(b) have
been satisfied (except to the extent waived in writing by the Purchaser);

 

  (vii) to the extent not already delivered to Purchaser, (i) GAAP audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Group Companies for the three most recently
completed fiscal years ended at least 90 days prior to the Completion Date and
(ii) GAAP unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Group Companies for each
subsequent fiscal quarter ended at least 45 days before the Completion Date;

 

  (viii) the duly executed Release Documentation in form and substance
satisfactory to Purchaser; and

 

  (ix) the Assumption Agreement, duly executed by all parties thereto other than
the Purchaser.

 

3. The Transfer Deed shall be executed before the Notary, pursuant to which the
Sale Shares will be transferred to the Purchaser or a Purchaser Designee in
accordance with this Agreement.

 

45



--------------------------------------------------------------------------------

SCHEDULE 5

WARRANTIES

Part A

 

1. Capacity, Authority and Due Incorporation

 

  1.1 The Seller and the Company have the requisite power and authority to enter
into and perform each Transaction Document to which it is a party. No other or
further act or proceeding on the part of the Seller or the Company (including
the shareholders of the Seller) is necessary to authorize the Transaction
Documents to be entered into and performed by the Seller or the Company.

 

  1.2 Each Transaction Document to which the Seller or the Company is a party
constitutes or will, when executed, constitute legally valid and binding
obligations on the Seller and the Company, enforceable in accordance with their
respective terms.

 

  1.3 Execution of this Agreement by the Seller and compliance with the terms of
each Transaction Document to which the Seller or the Company is a party does not
and will not conflict with or constitute a default or breach under any provision
of:

 

  (a) the Seller’s or the Company’s articles of association, charter instruments
or organisational documents; or

 

  (b) any order, judgment, award, injunction or decree (collectively, “Orders”)
or any applicable Laws.

 

  1.4 Compliance with the terms of each Transaction Document to which the Seller
or the Company is a party:

 

  (a) will not violate or conflict with, or constitute a default (or an event
that, with notice or lapse of time, or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any Encumbrance upon any of the share capital or other
equity securities of the Company (including the Sale Shares), any of the assets
of the Company under, any term or provision of any contract to which the Seller
or the Company is a party or by which the Seller or the Company or any of their
respective assets or properties may be bound or affected; or

 

  (b) except as specified in this Agreement or any other Transaction Document,
will not, insofar as relates to the Seller or the Company, require any consent,
approval, exemption or other action by or notice to or registration with any
Governmental Authority.

 

  1.5 Each of the Seller and the Company is validly incorporated, in existence
and duly registered under the laws of its place of incorporation.

 

46



--------------------------------------------------------------------------------

2. Title and Encumbrances

 

  2.1 The Seller is the sole legal and beneficial owner of all of the rights,
title and interests in the Sale Shares and other than Encumbrances which will be
released on Completion, there are no Encumbrances over the Sale Shares.

 

  2.2 The Sale Shares constitute the whole of the issued and allotted share
capital of the Company and each of the Sale Shares is fully paid or credited as
fully paid.

 

  2.3 To the knowledge of each of DHCV and Euroland, after having made
reasonable enquiries of the Senior Employees and the Company’s auditor and its
external legal counsel in the Netherlands, there are no (i) securities
convertible into or exchangeable for share capital or other securities of the
Company; (ii) options, warrants or other rights to purchase or subscribe to
share capital or other securities of the Company or securities which are
convertible into or exchangeable for share capital or other securities of the
Company; or (iii) Contracts relating to the issuance, sale or transfer of any
share capital or other equity securities of the Company, any such convertible or
exchangeable securities or any such options, warrants or other rights which will
survive the Completion Date.

 

3. General

 

  3.1 There are no outstanding proceedings pending or, third party
sequestrations (derdenbeslagen) on the assets of the Company or its Affiliates
or, to the Seller’s knowledge, threatened against or affecting the Seller,
challenging or seeking to restrain or prohibit any of the transactions
contemplated by this Agreement or any other Transaction Document.

 

  3.2 Between the Locked Box Date and the Signing Date no Group Company has
undertaken any of the Restricted Actions (save as disclosed in Clause 3.2 of
Paragraph 9 (Specific Disclosures) of the Disclosure Letter), and the Group
Companies have continued to carry on business in the normal course in compliance
with all Laws applicable to them and in substantially the same manner as their
businesses have been carried on before the Signing Date.

Part B

 

1. Capacity, Authority and Due Incorporation

 

  1.1 Execution of this Agreement by the Seller and compliance with the terms of
each Transaction Document to which the Seller or the Company is a party does not
and will not conflict with or constitute a default or breach under any provision
of any Group Company’s articles of association, charter instruments or other
organisational documents.

 

  1.2

Compliance with the terms of each Transaction Document to which the Seller or
the Company is a party, subject to providing the notices and obtaining the
consents described in Section 1.2 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter, will not violate or conflict with, or constitute a default
(or

 

47



--------------------------------------------------------------------------------

  an event that, with notice or lapse of time, or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or result in the creation of any Encumbrance upon any of the share
capital or other equity securities of any Group Company (other than the
Company), any of the assets of any Group Company under, any term or provision of
any Contract to which any Group Company is a party or by which any Group Company
or any of their respective assets or properties may be bound or affected.

 

  1.3 Section 1.3 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter
contains a correct and complete list of the name, jurisdiction of organization,
capitalization and ownership of each Subsidiary. Except as set forth in
Section 1.3 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter, the
Company does not directly or indirectly own any share capital or other equity or
ownership interests of any other entity. Each Group Company (a) is a company
validly incorporated, in existence and duly registered under the Laws of its
jurisdiction of organization, (b) has all requisite power and authority to own,
operate and lease its assets, to carry on its business as and where such is
currently being conducted, to execute and deliver the Transaction Documents to
be executed and delivered by it pursuant to this Agreement and to carry out the
transactions contemplated by such Transaction Documents and (c) is duly
qualified or licensed to do business as a foreign entity in each jurisdiction
wherein the character of the properties owned by it, or the nature of its
business, makes such licensing or qualification necessary.

 

  1.4 The Seller has delivered to the Purchaser correct and complete copies of
the articles of association or other charter instruments and similar
organizational documents, including any amendments thereto, of each Group
Company. The stock records of the Group Companies provided in the Data Room are
correct and represent complete copies of such instruments. Set forth in
Section 1.4 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter is a
correct and complete list of the directors and officers of each Group Company.

 

  1.5 Save as provided in Clause 3.1, the Seller is not required to obtain any
consent or approval of, or give any notice to or make any registration with, any
Governmental Authority which has not been obtained or made at the Signing Date
both on an unconditional basis and on a basis which cannot be revoked (save
pursuant to any legal or regulatory entitlement to revoke the same other than by
reason of any misrepresentation or misstatement).

 

2. Title and Encumbrances

 

48



--------------------------------------------------------------------------------

  2.1 Except as set forth in Section 2.1 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, no person or entity other than the Company or a
Subsidiary owns any share capital or other equity or ownership interests of any
Subsidiary. All outstanding share capital and other equity or ownership
interests of each Subsidiary are free and clear of any Encumbrances other than
Encumbrances which will be released on Completion and are validly issued and
fully paid. Transfer of the Sales Shares as contemplated in the Agreement will
convey to the Purchaser all of Seller’s right, title and interest in and to the
Sale Shares free and clear of all Encumbrances.

 

  2.2 There are no (a) securities convertible into or exchangeable for share
capital or other securities of any Group Company; (b) options, warrant or other
rights to purchase or subscribe to share capital or other securities of any
Group Company or securities which are convertible into or exchangeable for share
capital or other securities of any Group Company; or (c) Contracts relating to
the issuance, sale or transfer of any share capital or other equity securities
of any Group Company, any such convertible or exchangeable securities or any
such options, warrants or other rights.

 

  2.3 Except as set forth in Section 2.3 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, no resolution has been adopted for the dissolution or
liquidation of any of the Group Companies, no circumstances exist which may
result in the dissolution or liquidation of any of the Group Companies, and no
proposals have been made or resolution adopted for a statutory/legal merger
(juridische fusie) or division (splitsing), or a similar arrangement of any of
the Group Companies which have not been executed before Completion.

 

  2.4 No Group Company is currently (a) declared bankrupt (failliet verklaard),
(b) granted a temporary or definitive moratorium of payments (surseance van
betaling), (c) made subject to any insolvency or reorganisation proceedings or
(d) involved in negotiations with any one or more of its creditors or taken any
other step with a view to the readjustment or rescheduling of all or part of its
debts, nor has any third party applied for a declaration of bankruptcy or any
such similar arrangement for any Group Company.

 

  2.5 The Company (a) is not the holder or beneficial owner of, and has not
agreed to acquire, any share or other capital of any entity other than of the
Subsidiaries; (b) except as set forth in Section 2.5(b) of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, is not, and has not agreed to become, a
member of any partnership, joint venture, consortium or other unincorporated
association, body or undertaking in which it is to participate with any other in
any business or investment; and (c) except as set forth in Section 2.5(c) of
Paragraph 9 (Specific Disclosures) of the Disclosure Letter, has no branch,
agency or place of business and no permanent establishment (as that expression
is defined in the relevant double taxation relief orders current at the Signing
Date) in any jurisdiction.

 

49



--------------------------------------------------------------------------------

  2.6 No Group Company is insolvent, or unable to pay its debts within the
meaning of any insolvency legislation applicable to such Group Company and no
the Group Company has stopped paying its debts as they fall due.

 

3. Financial Matters

 

  3.1 Included as Section 3.1 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter are consolidated financial statements of the Group consisting
of (a) the audited consolidated financial statements of the Group for each of
the fiscal years ended 31 December 2009, 2010 and 2011, which financial
statements have been reported on, and are accompanied by, the signed opinions of
the independent accountant for the Group for such years described in Section 3.1
of Paragraph 9 (Specific Disclosures) of the Disclosure Letter (the “Financial
Statements”) and (b) an unaudited consolidated balance sheet of the Group as of
31 March 2012 and the related unaudited consolidated statement of earnings of
the Group for the 3 months then ended (the “Management Accounts”). The Financial
Statements in all material respects (a) give a true and fair view of the
financial position and results of operation of the Group, as a whole, at the
relevant date; (b) are prepared in accordance with US GAAP applied on a
consistent basis; (c) fairly present the assets, liabilities, financial
position, results of operations and cash flows of the Group as required by Law
as of the dates and for the periods indicated; and (d) are not affected by any
unusual or non-recurring items.

 

  3.2 The Management Accounts have been carefully prepared in accordance with
accounting policies consistent with those used in preparing the audited
consolidated financial statements and on a basis consistent with the management
accounts prepared in the preceding year. The cumulative profits or losses,
assets and liabilities of the Company stated in the Management Accounts have not
been materially mis-stated and are not materially inaccurate, and no material
items have been omitted therefrom and the Seller does not consider the
Management Accounts misleading.

 

  3.3 Except as and to the extent specifically set forth on the face of the
balance sheet of the Group as of 31 December 2011, or in Section 3.3 of
Paragraph 9 (Specific Disclosures) of the Disclosure Letter, no Group Company
has any Liabilities, other than: (a) commercial Liabilities incurred since
31 December 2011 in the ordinary course of business consistent with past
practice, none of which has or would have a material adverse effect on the
conduct, financial condition, results of operations, assets, Liabilities,
business or operations of such Group Company; or (b) Liabilities disclosed in
this Agreement or any other Transaction Document;

 

  3.4

The Group has established and maintained internal controls sufficient to provide
reasonable assurance (a) that the Group maintains records that, in reasonable
detail, fully, accurately and fairly reflect the transactions and dispositions
of the assets of the Group on a consolidated basis; (b) that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with US GAAP; (c) the Group has complied with the

 

50



--------------------------------------------------------------------------------

  provisions of all Laws in relation to particulars, resolutions and other
documents required to be delivered on behalf of the Company to any Governmental
Authority and all such documents have been properly made and delivered; and
(d) all such documents which have been delivered pursuant to (c), whether or not
required by any Law, were true and accurate when so delivered and the Group has
not received notification of the levy of any fine or penalty for non-compliance
by the Group or any director of the Group.

 

  3.5 The amount of outstanding Financial Debt of the Group Companies net of
cash as of 31 December 2011 was equal to the Locked Box Date Third Party Debt
Amount.

 

4. Tax Matters

 

  4.1 Except as set forth in Section 4.1 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, since 31 December 2011, no Group Company has incurred
any Taxes other than Taxes incurred in the ordinary course of business
consistent in type and amount with past practices of such Group Company. All
Taxes of all Group Companies, whether or not shown on any Tax Return, (a) that
are due and payable have been timely paid in full or (b) to the extent incurred
at or prior to 31 December 2011 have been timely paid in full or are included in
a correct and complete liability accrual on the balance sheet of the Locked Box
Accounts (whether or not the related Taxes are disputed).

 

  4.2 All Tax Returns required to be filed by or on behalf of any Group Company
have been timely filed and, when filed, were correct and complete in all
material respects.

 

  4.3 No written claim has been received by a Group Company from a Governmental
Authority in a jurisdiction in which a Group Company does not file Tax Returns
alleging that such Group Company is or may be subject to taxation by that
jurisdiction or Governmental Authority. The Tax Returns of each Group Company
that are under audit and the Tax Returns of each Group Company for the periods
since 31 December 2008 that have been audited by Governmental Authorities are
set forth in Section 4.3 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter. No Group Company has received from any Governmental Authority any
written notice of underpayment or assessment of Taxes or other deficiency that
has not been paid or any objection to any Tax Return. There are no outstanding
Contracts or waivers extending the statutory period of limitations applicable to
any Tax Return of a Group Company.

 

  4.4 Each Group Company has complied in all material respects with all
applicable Laws regarding the collection, withholding and remittance to the
appropriate Governmental Authority of amounts required to be so collected or
withheld for or in respect of Tax by such Group Company.

 

  4.5

There are no Encumbrances with respect to Taxes upon any assets of any Group
Company other than Encumbrances for current Taxes, assessments or

 

51



--------------------------------------------------------------------------------

  similar governmental charges or levies not yet due or which are being
contested in good faith and for which adequate accruals or reserves have been
established in the Locked Box Accounts.

 

  4.6 No Group Company will be required to include in any taxable period (or
portion thereof) beginning after the Locked Box Date an amount of taxable income
attributable to income that accrued but was not recognized in any taxable period
(or portion thereof) beginning on or before the Locked Box Date, including but
not limited to any deferred income resulting from any method of accounting
employed (including the long-term contract method). No Group Company will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Locked Box Date as a result of any: Change in method of accounting for a
taxable period ending on or prior to the Locked Box Date; Instalment sale or
open transaction disposition made on or prior to the Locked Box Date; Prepaid
amount received on or prior to the Locked Box Date; “Closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local, or non-US Law) executed on or prior to the Locked Box Date; or
Election under Section 108(i) of the Code.

 

  4.7 No Group Company has claimed or benefited from any Relief in respect of an
Event that occurred before the Completion Date, including a Tax neutral business
merger, share-for-share merger, legal merger or legal demerger, which may be
revoked, recaptured or cancelled as a consequence of the Transaction or an Event
occurring after the Completion Date. None of the Group Companies was a
“distributing corporation” or a “controlled corporation” in a transaction
intended to qualify under Section 355 of the Code within the past two years.

 

  4.8 At Completion, the amount of available net operating loss carryforwards of
the Norit Fiscal Unity will be no less than the sum of (i) € 180 million and
(ii) the amount of net operating losses of the Norit Fiscal Unity during the
period from the Locked Box Date until Completion.

 

  4.9

Except as set forth in Section 4.9 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter, as of the Completion Date: None of the Group Companies is or
has been during the applicable period specified in Section 897(c)(1)(A)(ii) of
the Code, a “United States real property holding corporation” within the meaning
of Section 897(c)(2) of the Code; No property of any Group Company directly or
indirectly secures any debt the interest on which is tax-exempt under
Section 103(a) of the Code, or is “tax-exempt use property” or “tax-exempt bond
financed property” within the meaning of Section 168 of the Code; No Group
Company is or has been a member of an affiliated group filing consolidated,
combined or unitary Tax Returns and no Group Company has any liability for Taxes
of any person (other than a Group Company) imposed under applicable Law as a
result of such person, together with such Group Company, being or having been
part of a consolidated or other group Tax filing, as a transferee or successor,
by contract or otherwise; No Group Company is a party to any Tax sharing,
allocation, indemnity or

 

52



--------------------------------------------------------------------------------

  similar agreement or arrangement; No Group Company is a party to any
agreement, contract, arrangement, or plan that has resulted or could result,
separately or in the aggregate, in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code (or any corresponding provision
of state, local, or non-US Law) and any amount that will not be fully deductible
as a result of Section 162(m) of the Code (or any corresponding provision of
state, local or non-US Law); No Group Company is a party to any joint venture,
partnership or other agreement or arrangement which is treated as a partnership
for U.S. federal income tax purposes, or owns an interest in any entity that is
treated as a disregarded entity for U.S. federal income tax purposes; No Group
Company is or has been a beneficiary of, participated in, or been a “material
advisor” (as defined in the Code) with respect to, any “reportable transaction”
within the meaning of Treasury Regulations Section 1.6011-4(b)(1) (or any other
transaction requiring disclosure under a similar provision of state, local or
non-US Law); Each Group Company has disclosed on an applicable US federal income
Tax Returns all positions taken therein that could give rise to a substantial
understatement penalty within the meaning of Section 6662 of the Code; There is
currently no limitation on the use of Tax attributes of any Group Company under
Sections 269, 382, 383, 384 or 1502 of the Code (or any similar provision of
state, local or non-US Law); No Group Company is or has been a “controlled
foreign corporation” as defined in Section 957 of the Code, or a “passive
foreign investment company” within the meaning of Section 1297 of the Code; and
No Group Company has received any private letter ruling or similar tax ruling
from any Tax Authority.

 

5. Absence of Certain Changes

 

  5.1 Except as set forth in Section 5.1 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, since the Locked Box Date, (a) there has not been any
material adverse change in the conduct, financial condition, results of
operations, assets, Liabilities, business or operations of any Group Company,
(b) there has not been any material loss, damage or destruction affecting the
business, assets or Liabilities of any Group Company, (c) the Group Companies
have carried on business in the ordinary course in compliance with all Laws
applicable to them and in substantially the same manner as their businesses have
been carried on before the Locked Box Date and there has been no breach of
Clause 4.1(a), 4.1(b) or 4.1(c), (d) each Group Company has paid all premiums
due on its insurance policy/ies; and (e) there has not been any Leakage other
than, between the Signing Date and the Completion Date, Permitted Leakage.

 

6. No Litigation

 

  6.1

Except as set forth in Section 6.1 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter, there is no Litigation pending or, to the Sellers’ knowledge,
threatened against any Group Company or its shareholders, directors or officers
(in such capacity) or its business, assets or Liabilities which is material to
the Group. To the Sellers’ knowledge, no event has occurred or action been

 

53



--------------------------------------------------------------------------------

  taken that is reasonably likely to result in Litigation against a Group
Company which is material to the Group.

 

  6.2 There is no Litigation occurring, pending or, to the Seller’s knowledge,
threatened relating to any CPT Matter, the Seller has not received any notice or
communication with respect to a claim or potential claim relating to any CPT
Matter and there are no facts or circumstances that could reasonably be expected
to give rise to any such Litigation or claim.

 

7. Compliance with Laws and Orders

 

  7.1 Except for past violations for which the Group Companies are not subject
to any current Liability and except as set forth in Section 7.1 of Paragraph 9
(Specific Disclosures) of the Disclosure Letter, each Group Company (including
its operations, business and assets) is and has been in compliance with all
applicable Laws and Orders, including all Environmental Laws and all Laws
prohibiting the export or re-export of certain products and technology to
certain persons and countries in all material respects and including any Laws
relating to redundancies. Except as set forth in Section 7.1 of Paragraph 9
(Specific Disclosures) of the Disclosure Letter, all reports, filings and
returns required to be filed by or on behalf of any Group Company with any
Governmental Authority have been filed and, when filed, were in accordance with
the applicable Laws and Orders.

 

  7.2 Except as set forth in Section 7.2 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, each Group Company has all licenses, permits,
approvals, certifications, registrations, consents and listings of all
Governmental Authorities (collectively, “Permits”) required for the conduct of
its business and the operation of its facilities in all material respects as now
carried on. No such Permit is personal to the Seller and all such Permits are in
full force and effect and will not be affected or made subject to any loss,
limitation or obligation to reapply as a result of the transactions contemplated
by the Agreement. Except for past violations for which the Group Companies are
not subject to any current Liability, each Group Company (including its
operations, business and assets) is and has been in compliance with all such
Permits.

 

  7.3 Except as set forth in Section 7.3 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, no storage tanks of any kind (whether in use or
disused), including related pipework, or waste management facilities or
uncontained drum storage areas are or have been located at any time whatsoever
at, on or under any of the Real Property.

 

  7.4 There are no hazardous materials present at, on, in or under any of the
Real Property save where stored or used in full compliance with Environmental
Law.

 

  7.5

Except as set forth in Section 7.5 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter, the Group is not a party to any agreements, obligations or

 

54



--------------------------------------------------------------------------------

  schemes in connection with the generation, obtaining or trading of emission
credits or otherwise in connection with climate change or any dealings in
economic instruments relating to climate change.

 

  7.6 Without limiting the generality of the foregoing provisions of this
paragraph 7.6:

 

  (a) Except as set forth in Section 7.6(a) of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, no Group Company has retained or assumed
any material Liability for any other person or entity relating in any way to
Environmental Laws, including circumstances in which such Liability could be
imputed or attributed to such Group Company. To the Sellers’ knowledge, there is
no Litigation pending or threatened against any other person or entity whose
Liability therefore may have been retained or assumed by or could be imputed or
attributed to any Group Company relating in any way to any Environmental Laws.
Except as set forth in Section 7.6(a) of Paragraph 9 (Specific Disclosures) of
the Disclosure Letter and under general provisions of Law, the Group Companies
are not under any obligation to investigate or to do research with respect to
soil or ground water, to take safety measures or to clean up (saneren) any
pollution. Except as set forth in Section 7.6(a) of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, the Group Companies have not received any
written notice of any actual, pending or threatened action by any Governmental
Authority, third party or current or former employee in respect of any alleged
non-compliance with or Liability under any Environmental Law, health or safety
Law and/or related to illness or disability due to the carrying out their
activities. The Group has complied with any internal or published statements of
corporate environmental policy and operating procedures and has, or has procured
that, all appropriate measures have been taken to control and manage the risk to
human health associated with the presence of asbestos or asbestos containing
materials at, on, in or under any of the Real Property.

 

  (b) Except as set forth in Section 7.6(b) of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, there are no past or present events,
conditions, circumstances, activities, practices, incidents, actions or
omissions that may (a) interfere with or prevent compliance or continued
compliance in all material respects by each Group Company with all Environmental
Laws; (b) give rise to any material Liability of any Group Company based on or
related to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling, or the emission, discharge, release or
threatened release into the environment, of any Waste; or (c) result in any such
Permit not being extended, renewed, granted or (where necessary) transferred and
the Group has not received any communication revoking, suspending, alleging
non-compliance, modifying or varying any of the Permits nor is it aware of any
circumstances which might give rise to any such communication being received.

 

55



--------------------------------------------------------------------------------

  7.7 No Group Company nor any director, officer, employee, agent or other
person associated with or acting on behalf of any Group Company has, directly or
indirectly, (a) used any funds of any Group Company for unlawful contributions,
unlawful gifts, unlawful entertainment or other unlawful expenses relating to
political activity; (b) made any unlawful payments, unlawful promises of payment
or unlawful authorizations of payment of money, gifts or anything of value to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from funds of any Group Company; (c) established
or maintained any unlawful fund of monies or other assets of any Group Company;
or (d) made any unlawful bribe, unlawful rebate, unlawful payoff, unlawful
influence payment, unlawful kickback, unlawful inducement or other unlawful
payment to any person or entity, private or public, regardless of form, whether
in money, property or services, to receive favourable treatment in obtaining or
retaining business for any Group Company, to obtain or retain special
concessions for any Group Company or to pay for favourable treatment for
business obtained or retained or to pay for special concessions already obtained
for any Group Company.

 

  7.8 Section 7.8 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter
sets forth a list of net external sales to customers of the Group by country in
each of the years ended 31 December 2010 and 31 December 2011.

 

8. Title to and Condition of Properties

 

  8.1 Subject to the steps set out in Schedule 4, each Group Company has title
or rightful possession through a valid and subsisting lease or license (as
applicable) to all of its business and assets (tangible and intangible), free
and clear of all Encumbrances sufficient to carry on business as now carried on.
Except as set forth in Section 8.1 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter, none of the business or assets of the Group Companies are
subject to any restrictions with respect to the transferability or divisibility
thereof other than pursuant to applicable Laws. No Group Company’s title to or
rightful possession of its business and assets will be affected by the
transactions contemplated by the Agreement.

 

  8.2 To the Seller’s knowledge, all tangible assets (real and personal) owned
or utilized by the Group Companies are in good operating condition and repair
(except for ordinary wear and tear that does not materially interfere with the
use thereof in the conduct of the normal operations of the Group Companies).

 

  8.3 To the Seller’s knowledge, except for the Encumbrances, easements or
rights of way granted or appurtenant to or otherwise affecting the Real Property
listed in Section 8.3 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter, the Group Companies have the full right to use the Real Property for the
purposes for which the Real Property is currently used.

 

  8.4

To the Seller’s knowledge, the Group Companies have not made any renovation or
alteration of the Real Property other than on the basis of and in conformity
with the prior permission or consent from the relevant landlords (if

 

56



--------------------------------------------------------------------------------

  required) and/or, to the extent applicable, the relevant Governmental
Authority.

 

  8.5 To the Seller’s knowledge, no Group Company has received written notice
from any Governmental Authority regarding any currently pending or threatened
condemnation or similar eminent domain proceeding against Real Property.

 

9. Insurance

 

  9.1 Section 9.1 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter
sets forth a list and description of all material policies of insurance that
(a) apply to any Group Company and (b) are currently in effect with respect to
the business, employees, directors, assets or Liabilities of any Group Company
(collectively, the “Group Insurance Policies”). Apart from those claims listed
under Section 9.1 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter, there are no current claims by any Group Company under any such
insurance policies nor is the Seller aware of any circumstances likely to give
rise to a claim.

 

  9.2 No Group Company has received any notice of cancellation with respect to
any Group Insurance Policy, and to the Sellers’ knowledge, no event or condition
exists or has occurred that could result in cancellation of any Group Insurance
Policy.

 

  9.3 Except as set forth in Section 9.3 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, the Group Companies have never been refused any
insurance or had any insurance cancelled and no current insurer has disputed or
given any indication that they intend to dispute the validity of any of the
Group’s Insurances on any ground. In the five years preceding the Signing Date
all claims made by the Group under its insurance policies have been settled in
full by the relevant insurers.

 

  9.4 Except as set forth in Section 9.4 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, the Group Insurance Policies afford the Group
Companies adequate cover against all risks as companies carrying on a similar
business to the Group Companies commonly cover by insurance.

 

10. Contracts and Commitments

 

  10.1 Section 10.1 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter sets forth a list of each of the following Contracts in effect at the
Signing Date to which any Group Company is a party, save where such Contracts
are listed in another section of the Disclosure Letter (such Contracts set forth
on such list, together with any purchase Contracts with any supplier listed in
Section 13.2 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter and
any Contracts with any customer listed in Section 13.1 of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter (which purchase and customer Contracts
need not be listed in Section 10.1 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter) hereinafter referred to as the “Material Contracts”):

 

57



--------------------------------------------------------------------------------

  (a) Any Contract for the lease, sub-lease, limited lease or occupancy of any
material Real Property (whether as lessor or lessee).

 

  (b) Any Contract with any director, officer or employee that is not
cancellable by such Group Company on notice to be given in compliance with
applicable Laws without Liability, penalty or premium of any nature or kind
whatsoever or under which such Group Company could incur remaining obligations
in excess of $100,000, other than a Contract of employment.

 

  (c) Other than any Contract with another Group Company, any loan Contract,
promissory note, letter of credit, debenture, note, mortgage, bank guarantee,
performance or other type of bond or other evidence of indebtedness or an
obligation for borrowed money, as a signatory, guarantor or otherwise, other
than bank guarantees and performance bonds in the ordinary course of business.

 

  (d) Other than any Contract with another Group Company, any Contract under
which a Group Company has guaranteed the payment or performance of any person or
entity, agreed to indemnify any person or entity outside the Group (except under
Contracts entered into by such Group Company in the ordinary course of business)
or to act as a surety, or otherwise agreed to be contingently or secondarily
liable for the obligations of any person or entity.

 

  (e) Any consulting, development, joint development, license or similar
Contract (i) relating to, or any Contract requiring the assignment or license of
any interest in, any material part of the Group Intellectual Property or
(ii) relating to, or any Contract under which any license is granted to a Group
Company to use or practice, any material third party Intellectual Property.

 

  (f) Any Contract (i) prohibiting or restricting such Group Company or any of
its employees from competing in any business or geographical area, or soliciting
customers or employees, or otherwise restricting it from carrying on any
business anywhere in the world or (ii) relating to the location of employees or
a minimum number of employees to be employed by such Group Company.

 

  (g) Except as disclosed in Clause 10.1, any Contract (or group of related
Contracts) of any nature under which there is any consideration or other
expenditure payable in any 12 month period in excess of $1,000,000.

 

  (h) Any Contract concerning a partnership or joint venture or any Contract
relating to the acquisition or disposition of any corporation, partnership or
other business organization or division thereof or collection of assets
constituting all or substantially all of a business or business unit (whether by
merger, sale of stock, sale of assets or otherwise).

 

58



--------------------------------------------------------------------------------

  (i) Any Contract that is an Affiliate Arrangement.

 

  (j) (1) the CPT Disposition Contract and (2) all schedules, exhibits, annexes,
ancillary agreements, side letters and other Contracts related thereto or
entered into in connection therewith; provided, that with respect to information
described in the foregoing (2) that is subject to a confidentiality obligation
of Seller as of the Signing Date, such information need not be provided by the
Signing Date but Seller shall use its commercially reasonable endeavours to
obtain the consent required to make such information available to Purchaser or
Purchaser’s Representatives or insurers as soon as practicable following the
Signing Date (subject to entry by the foregoing into customary confidentiality
undertakings if required).

 

  10.2 The Seller has made available in the Data Room correct and complete
copies of all Contracts with (a) any material sales representative, dealer,
distributor or franchisee, (b) any customer listed in Section 13.1 of Paragraph
9 (Specific Disclosures) of the Disclosure Letter and (c) any supplier listed in
Section 13.2 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter.

 

  10.3 No Group Company is in default in any material respect under any Material
Contract to which it is a party or is otherwise bound, nor has any event or
omission occurred that, through the passage of time or the giving of notice, or
both, would constitute a default in any material respect thereunder or cause the
acceleration of any of such Group Company’s obligations thereunder or result in
the creation of any Encumbrance on any of the share capital or other equity
securities (including the Sale Shares), or any of the assets, of such Group
Company. Except as set forth in Section 10.3 of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter and to the Sellers’ knowledge, no third
party is in default in any material respect under any Material Contract to which
any Group Company is a party or is otherwise bound, nor has any event or
omission occurred that, through the passage of time or the giving of notice, or
both, would constitute a default in any material respect thereunder, or give
rise to an automatic termination, or the right of discretionary termination
thereof. Each Material Contract to which any Group Company is a party or is
otherwise bound is in full force and effect (except where it has expired in
accordance with its terms) and is a valid and binding agreement enforceable
against such Group Company and, to the Sellers’ knowledge, the other party or
parties thereto in accordance with its terms.

 

11. Employee Matters

 

  11.1

Section 11.1 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter sets
forth a correct and complete list of each of the following currently maintained,
sponsored by, contributed to by or entered into by any Group Company or any of
its ERISA Affiliates, to which any Group Company or any of its ERISA Affiliates,
contributes or is obligated to contribute, or under which any Group Company has
any Liability: (a) all plans and programs providing benefits to any current or
former employee, director or independent

 

59



--------------------------------------------------------------------------------

  contractor, or beneficiary or dependent thereof, including any pension, profit
sharing, retirement, employment, bonus, incentive, performance, health, dental,
vision, death, accident, disability, stock-based award (e.g., purchase, stock
option, stock appreciation, stock bonus, phantom stock or restricted stock)
executive or deferred compensation, change in control, hospitalization,
severance, voluntary employees’ beneficiary associations under Section 501(c)(9)
of the Code, premium conversion, Code Section 125 “cafeteria” or “flexible”
benefit, termination, fringe or other types of agreements, plans or programs
(collectively, “Benefit Plans”) and all such Benefit Plans comply in all
respects with all Laws and all necessary Governmental Authorisations in relation
to the same have been obtained and all filings and other notifications or
returns required to be made to any Governmental Authority in relation to the
same have been made; (b) all collective bargaining agreements; and (c) all
Contracts with employees providing for annual salary or other payments in excess
of $100,000.

 

  11.2 Section 11.2 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter sets forth all collective bargaining, shop, or any similar agreements
with independent trade or other unions, work councils, or any other employee
representative to which any of the Group Companies are parties, accurate and
complete copies of which have been delivered to the Purchaser. The Group
Companies are in compliance with any applicable agreements listed in
Section 11.3 of the Disclosure Schedule and have complied with all statutory
obligations to inform and consult appropriate representatives as required by
Law. No labour slowdown, work stoppage, lockout, strike or other similar labour
dispute affecting the Group Companies has occurred since two years prior to the
Signing Date or is threatened to occur.

 

  11.3

Except as disclosed in Section 11.3 of Paragraph 9 (Specific Disclosures) of the
Disclosure Letter, with respect to each Benefit Plan, (a) all employer and
employee contributions to each Benefit Plan required by Law or by the terms of
such Benefit Plan have been made or, if required to be accrued, accrued in
accordance with US GAAP, (b) the fair market value of the assets of each funded
Benefit Plan, the liability of each insurer for any Benefit Plan funded through
insurance or the book reserve established for any Benefit Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations with respect to all current and former participants in such
plan according to the actuarial assumptions and valuations most recently used to
determine employer contributions to such Benefit Plan, and no transaction
contemplated by the Agreement would reasonably be expected to cause such assets
or insurance obligations to be less than such benefit obligations, (c) all
Benefit Plans have been maintained in accordance with their terms and all
requirements of applicable Law, (d) each Benefit Plan required to be registered
has been registered and has been maintained in good standing with the
appropriate Governmental Authorities; (e) to the extent any Benefit Plan is
intended to qualify for special tax treatment, such Benefit Plan meets all
requirements for such treatment; (f) no event has occurred respecting any
Benefit Plan that would reasonably be expected to result in the revocation of
the registration of such Benefit Plan or entitle any person or entity to wind

 

60



--------------------------------------------------------------------------------

  up or terminate any Benefit Plan, in whole or in part, or that would otherwise
reasonably be expected to adversely affect the tax status of any such Benefit
Plan; (g) none of the Benefit Plans or any of the collective bargaining
agreements or Contracts with employees described in sub-clauses (b) and (c) of
Clause 11.1 provide for benefit increases or the acceleration of, or an increase
in, funding or payment obligations that are contingent upon, or will be
triggered by, the consummation of the transactions contemplated by the
Agreement; (h) none of the Benefit Plans would reasonably be expected to provide
benefits beyond retirement (other than pension provisions in accordance with the
Benefit Plans) or other termination of service to Employees or former Employees
or to the beneficiaries or dependants of such Employees, except as required by
applicable Law or pursuant to severance or redundancy plans or programs;
(j) there is no proceeding, action, suit or claim (other than routine claims for
payments of benefits) pending or threatened involving any Benefit Plan or its
assets or any collective bargaining agreement or Contract with any employee.

 

  11.4 Except as disclosed in Section 11.4 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, no Group Company or any ERISA Affiliate has in the
past 6 years, maintained, contributed to or had an obligation to maintain or
contribute to any (i) multiemployer plan (within the meaning of Sections 3(37)
or 4001(a)(13) of ERISA or Section 414(f) of the Code), (ii) plan that is
subject to Title IV of ERISA or Section 412 of the Code, (ii) “multiple employer
plan” (within the meaning of Section 413(c) of the Code), or (iii) “multiple
employer welfare arrangement” (within the meaning of Section 3(40) of ERISA).

 

  11.5 Except as disclosed in Section 11.5 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, as of immediately prior to Completion and without
regard to any payment that may be made pursuant to any agreement, contract,
arrangement or plan entered into after Completion or, in the event it is entered
into at or before Completion, by or at the direction of the Purchaser, no Group
Company is a party to any agreement, contract, arrangement, or plan that has
resulted or would result, separately or in the aggregate, in the payment of any
“excess parachute payment” within the meaning of Section 280G of the Code. No
Group Company is a party to, or otherwise obligated under, any contract,
agreement, plan or arrangement that provides for the gross-up of taxes imposed
by Section 409A(a)(1)(B) or Section 4999 of the Code.

 

  11.6 No event has occurred that will require payment of a material amount by
any Group Company in addition to the ordinary contributions and expenses payable
in relation to Benefit Plans or that will give rise to a debt due from any Group
Company (other than any debt relating to ordinary contributions and expenses).

 

  11.7

As of the Signing Date, none of the employees or workers has given written
notice terminating his contract of employment or engagement or has been or is to
be withdrawn by the agency supplying him and none of the Employees is under
notice of dismissal nor is there any liability outstanding to any employee

 

61



--------------------------------------------------------------------------------

  or former employee or any worker or any individual formerly engaged on the
same basis as a worker or the agency supplying or which supplied him except for
previously accrued remuneration or other benefits accruing due and no such
remuneration or other benefit which has fallen due for payment has not been
paid.

 

  11.8  Except as disclosed in Section 11.8 of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, there is no plan, scheme, commitment,
policy, custom or practice (whether legally binding or not) relating to
redundancy affecting any of the Employees more generous than the statutory
redundancy requirements.

 

  11.9  Except as disclosed in Section 11.10 of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, there are no loans owed by any of the
Employees or Workers to the Company.

 

  11.10  Except as disclosed in Section 11.11 of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, there is no outstanding undischarged
liability to pay to any Governmental Authority any contribution, taxation or
other duty arising in connection with the employment or engagement of any of the
Employees or Workers.

 

  11.11  Every Employee or Worker who requires a work permit or other permission
to work in the jurisdiction in which he is employed and has a current and
appropriate work permit or other permission required to work lawfully in the
relevant jurisdiction.

 

  11.12  Other than offers made in the ordinary course of business, as of the
Signing Date, no offer of employment or engagement has been made by the Group
that has not yet been accepted, or which has been accepted but where the
employment or engagement has not yet started.

 

  11.13  Each Group Company has complied with all applicable Laws related to
occupational health and safety, including, where applicable, United States
Occupational Safety & Health Administration laws, the Dutch Working Conditions
Act and Dutch Working Conditions Decree, Italian Law no. 81/2008, and other
similar laws in any applicable jurisdiction. None of the Group Companies has any
material Liability under Laws related to occupational health and safety and
attributable to an event occurring or a state of facts existing prior to the
Signing Date.

 

  11.14  Except as disclosed in Section 11.14 of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, (i) no Group Company has, or has agreed
to introduce, any profit sharing, bonus, commission, share incentive scheme,
share option scheme or other such incentive scheme for any employees or
directors engaged in its business, and (ii) all bonus and other incentive awards
(other than which constitute Permitted Leakage) payable to Group Company
employees have been paid in full.

 

12. Intellectual Property

 

62



--------------------------------------------------------------------------------

  12.1 Section 12.1 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter contains a correct and complete list of all patents, registered
copyrights, trademarks, trade names and domain names (and any pending
applications for the foregoing) owned or used by any Group Company (the
“Registered Intellectual Property”). All registrations and applications with
respect to the Registered Intellectual Property have been properly made and
filed, and all annuity, maintenance, renewal and other fees relating to such
registrations or applications have been paid as necessary to maintain or renew
all such registrations and applications to the extent that such maintenance or
renewal has been deemed appropriate in the ordinary course of business.

 

  12.2 No Group Company is infringing, or has infringed, any Intellectual
Property of another in any material respect. Except as set forth in Section 12.2
of Paragraph 9 (Specific Disclosures) of the Disclosure Letter and to the
Sellers’ knowledge, no person or entity is infringing or has infringed any of
the Group Intellectual Property. Except as set forth in Section 12.2 of
Paragraph 9 (Specific Disclosures) of the Disclosure Letter, none of the Group
Companies has granted any license or made any assignment of the Group
Intellectual Property, and no person or entity other than the Group Companies
has any right to use the Group Intellectual Property. Except as set forth in
Section 12.2 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter, no
Group Company has any obligation to pay any royalties or other consideration for
the right to use any Intellectual Property of others, except for payments
required to be made for the right to use “shrink-wrap” or similar off-the-shelf
software products. With respect to Trade Secrets, the Group Companies have
policies and procedures in place that are intended to, and have taken
commercially reasonable efforts to, maintain the confidentiality of such Trade
Secrets, including entering into agreements with employees of the Group
requiring such employees to maintain confidentiality of Trade Secrets and
maintaining the Trade Secrets in secure spaces to which third parties who have
not entered into confidentiality agreements do not have access. “Trade Secrets”
shall mean any trade secret or similar forms of protection for confidential
information. All Group Companies have measures in place requiring employees,
consultants and other personnel to irrevocably assign to a Group Company, and
all employees, consultants and other personnel of a Group Company have validly
and irrevocably transferred and assigned to a Group Company, all material
Intellectual Property created, discovered or reduced to practice by such
employees, consultants and other personnel during the course of their employment
or engagement. The Group Companies are not aware of any such confidentiality
having been breached, and have not, other than in the ordinary course of its
business, disclosed any of their Trade Secrets or lists of customers to any
third party.

 

13. Customers and Suppliers

 

  13.1

Section 13.1 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter
contains a correct and complete list of the (a) 15 largest customers of the
Group (for sales worldwide except for customers located in North America) for
each of 2008, 2009, 2010 and 2011 (determined on the basis of the total

 

63



--------------------------------------------------------------------------------

  Euro amount of net sales) and (b) 15 largest customers of the Group located in
North America for each of 2007, 2008, 2009, 2010 and 2011 (determined on the
basis of the total US$ amount of net sales), in each case showing the total US$
amount of net sales to each such customer during each such year. No Group
Company has received any written communication by any of the customers described
in Section 13.1 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter
by means of which such customer communicates its intention to cease to be a
customer of the Group after the Completion and the Seller is not aware of any
circumstances which would be likely to result in such communication.

 

  13.2 Section 13.2 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter contains a correct and complete list of (a) the 15 largest suppliers to
the Group Companies (from suppliers worldwide except those located in North
America) for each of 2008, 2009, 2010 and 2011 (determined on the basis of the
total Euro amount of net purchases from each such supplier during each such
year) and (b) 15 largest suppliers to the Group Companies (from suppliers
located in North America) for each of 2007, 2008, 2009, 2010 and 2011
(determined on the basis of the total US$ amount of net purchases from each such
supplier during each such year). To the Seller’s knowledge, no Group Company has
received any written communication by any of the suppliers described in
Section 13.2 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter by
means of which such supplier communicates its intention to cease to be suppliers
to the Group after the Completion and will not continue to supply the Group with
substantially the same quantity and quality of goods and services at competitive
prices and the Seller is not aware of any circumstances which would be likely to
result in such communication.

 

14. Product Warranty and Product Liability

Section 14 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter
contains a correct and complete description of all outstanding or threatened
product warranty and Product Liability claims involving any Group Company which
are material to that Group Company and the Seller is not aware of any other
circumstances which are likely to give rise to any such claim. Save as set out
in Section 14 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter,
none of the Products/Services is the subject of any replacement, field fix,
retrofit, modification or recall campaign, and to the Sellers’ knowledge, no
facts or conditions exist that could reasonably be expected to result in such a
recall campaign. Save as set out in Section 14 of Paragraph 9 (Specific
Disclosures) of the Disclosure Letter, all Products/Services have been designed,
manufactured, labelled and performed so as to meet and comply with all
contractual requirements and all applicable Laws and Orders currently in effect,
and any warranty or representation, express or implied, made by or on behalf of
the Group in respect of and Product/Service and have received all governmental
approvals necessary to allow their sale and use. To the Seller’s knowledge,
during the last 20 years, no products previously or currently manufactured or
sold by any Group Company contained or contain asbestos.

 

15. Certain Relationships to the Group

 

64



--------------------------------------------------------------------------------

  15.1 Except as described in Section 15.1 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, (a) there are no Affiliate Arrangements which will
survive the Completion Date, including guarantees of the Seller or any of its
Affiliates (other than the Group Companies); and (b) neither the Seller nor any
of its Affiliates (other than the Group Companies) has any direct or indirect
interest in (i) any person or entity that is a competitor of any of the Group
Companies or (ii) any material property, asset or right that is used by the
Group Companies.

 

  15.2 All obligations of the Seller or any of its Affiliates (other than the
Group Companies) to the Group Companies, and all obligations of the Group
Companies to the Seller or any of its Affiliates (other than the Group
Companies), other than those incurred in the ordinary course of trading pursuant
to Contracts described in Section 15.1 of the Disclosure Letter, are described
in Section 15.2 of Paragraph 9 (Specific Disclosures) of the Disclosure Letter.

 

  15.3 Section 15.3 of Paragraph 9 (Specific Disclosures) of the Disclosure
Letter lists all Contracts of the Seller or any of its Affiliates (other than
the Group Companies) that are attributable to or used in both (a) the Activated
Carbon Business and (b) any other business of the Seller or any of its
Affiliates (other than the Group Companies).

 

  15.4 Except as set forth in Section 15.4 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, neither the Company nor any Subsidiary is under any
obligation to indemnify any director or other officer or employee of the Company
or any of the Subsidiaries in respect of any liability which would otherwise
attach to him in respect of any negligence, default, breach of duty or breach of
trust of which he may be guilty in relation to the Company or any of the
Subsidiaries.

 

  15.5 Except as described in Section 15.5 of Paragraph 9 (Specific Disclosures)
of the Disclosure Letter, no employee of the Group Companies is seconded to
Seller or any of its Affiliates (other than the Group Companies) and no employee
of the Seller or any of its Affiliates (other than the Group Companies) is
seconded to any Group Company.

 

16. Services Necessary

Other than services provided under the Contracts set out in Section 16.1 of
Paragraph 9 (Specific Disclosures) of the Disclosure Letter, Section 16.1 of
Paragraph 9 (Specific Disclosures) of the Disclosure Letter contains a correct
and complete list of all services provided to the Group Companies by employees
of the Seller or any of its Affiliates (other than the Group Companies).

 

17. No Brokers or Finders

None of the Seller, the Group Companies and any of their respective
shareholders, directors, employees or agents has retained, employed or used any
broker or finder in connection with the transactions contemplated by the
Agreement or the negotiation

 

65



--------------------------------------------------------------------------------

thereof, nor are any of them responsible for the payment of any broker’s,
finder’s or similar fees, in each case for which a Group Company would be
liable.

 

18. Accounts Receivable; Inventory

 

  18.1 All inventory of the Group Companies consists of raw materials and
supplies, manufactured and purchased parts, goods in process, and finished
goods, all of which is merchantable and fit for the purpose for which it was
procured or manufactured, none of which is slow-moving, obsolete, damaged, or
defective.

 

  18.2 All notes and accounts receivable of the Group Companies have arisen from
bona fide transactions, in the ordinary course of business consistent with past
practices, and are reflected properly on their books and records, are valid
receivables subject to no setoffs or counterclaims, are current and collectible,
and will be collected in accordance with their terms at their recorded amounts.

 

19. The Company and its bankers

 

  19.1 The total amount borrowed by the Group from its bankers does not exceed
its facilities and the total amount borrowed by the Group from whatsoever source
does not exceed any limitation on its borrowing contained in its articles of
association, or in any debenture or loan stock deed or other instrument.

 

  19.2 The Group has not engaged in any borrowing or financing not required to
be reflected in the audited consolidated financial statements of the Group.

 

  19.3 Full and accurate particulars of all the bank and deposit accounts of the
Group Companies are given in the Disclosure Letter.

 

20. Information

 

  20.1 All information, including the information included in the Data Room,
which has been given by or on behalf of the Seller or any Group Company to the
Purchaser or any of its advisors is in all material respects true, accurate and
not misleading.

 

  20.2 None of the Company Warranties made by the Company herein or in any
exhibit or schedule hereto, including the Disclosure Letter, or in any
Transaction Agreement or certificate furnished by the Company pursuant to this
Agreement contains or will contain at the Signing Date or the Completion Date
any untrue statement of a material fact, or omits or will omit at the Completion
Date to state any material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which made,
not misleading.

 

66



--------------------------------------------------------------------------------

SCHEDULE 6

RESTRICTED ACTIONS

The Seller shall procure that none of the Group Companies shall until
Completion:

 

  (a) sell, lease, grant, transfer or otherwise dispose of any Assets of any
Group Company, except sales of inventory, activated carbon systems or filtration
units in the ordinary course of business consistent with past practice; or

 

  (b) acquire or acquire any option or right of pre-emption in respect of any
Asset other than (i) purchases from commercial suppliers in the ordinary course
of business consistent with past practice or (ii) acquisitions of interests in
leases to lignite reserves in connection with the Marshall Mine and on terms and
conditions consistent with past practice; or

 

  (c) agree to or undertake any capital expenditure not set forth in, or in
excess of the amount budgeted for such capital expenditure as set forth in, the
existing capital expenditures budget; or

 

  (d) other than as set forth in Section 6—6(d) of the Disclosure Letter, create
or permit to be incurred any Encumbrance over any material Asset (other than
those which arise by operation of law), or give any material guarantee or
indemnity; or

 

  (e) other than as set forth in Section 6—6(e) of the Disclosure Letter, incur
any Financial Debt other than (i) borrowing under the Credit Agreement in the
ordinary course of business consistent with past practice to fund working
capital, or (ii) to a Group Company in the ordinary course of business
consistent with past practice; or

 

  (f) declare, set aside or pay any dividend or other distribution in respect of
any Group Company’s share capital, or redeem, purchase or acquire any share
capital of a Group Company or any security relating to such share capital, or
make any other payment to any shareholder of any Group Company, in each case
save to another Group Company; or

 

  (g) amend or terminate any Material Contract, or release or waive any material
claims or rights under any Material Contract, or enter into a Contract that
would be a Material Contract described in Section 10.1(f), 10.1(g) (provided
that the dollar amount in 10.1(g) of this Agreement shall be deemed to be
$5,000,000) or 10.1(h) of Part B of Schedule 5 if in effect on the Signing Date;
or

 

  (h)

except as required pursuant to existing written Benefit Plans in effect as of
the Signing Date (i) effect any increase in or accelerate the vesting or payment
of compensation, salaries, commissions, wages, perquisites or other benefits
payable or to become payable to any current or former employees or agents of any
Group Company (but excluding scheduled increases made in accordance with Clause
4.2(f) of this Agreement); (ii) hire or terminate or enter into or amend any
severance agreement with any officer, director or Senior Employee



--------------------------------------------------------------------------------

  of the Group Company or promote or appoint any person to a position of officer
or director of the Group Company; (iii) grant, pay or promise to pay any
amounts, other than in accordance with existing Benefits Plans on the terms of
such plans as of the Signing Date, including without limitation any severance or
termination pay, to any employee, director or officer of the Group Company;
(iv) enter into any change of control, severance or retention agreement with any
current or former management employee, officer or director of a Group Company;
or (v) establish adopt, enter into or amend any Benefit Plan, collective
bargaining agreement or other Contract with or for the benefit of, any current
or former directors, officers or employees or any of their beneficiaries; or

 

  (i) make any loan to any person or entity that is not a Group Company; or

 

  (j) make any material change in any Group Company’s financial accounting
principles or methods other than as required by Law including any change to the
accounting reference date of any Group Company; or

 

  (k) (i) make, change or rescind any material Tax election; (ii) file any
amended Tax Return with respect to any material Tax; (iii) change any annual Tax
accounting period or adopt or change any method of Tax accounting; (iv) enter
into any settlement or compromise of any material Tax liability, agree to any
adjustment of any material Tax attribute, or surrender any right or claim to a
material refund of Taxes; (v) enter into any agreement with any Tax Authority
relating to any material Tax liability or that could bind any Group Company
after Completion, or file any request for rulings or special Tax incentives with
any Tax Authority; or (vi) give or request any waiver or extension of a statute
of limitation with respect to a material Tax Return; or

 

  (l) initiate or settle any Litigation which is material to the Group (taken as
a whole) (and excluding for the avoidance of doubt, any proceedings for the
purpose of debt collection in the ordinary course of business); or

 

  (m) amend the articles of association or other charter instruments or similar
organizational documents of any Group Company; or

 

  (n) create, issue, purchase or redeem any class of share capital, securities,
securities convertible into shares or right to subscribe in respect of any of
the foregoing; or

 

  (o) liquidate any member of the Group or dispose of any shares in any member
of the Group except to another Group Company; or

 

  (p) enter into, amend or modify any Affiliate Arrangement or Shareholder Loan
(other than to terminate all such arrangements in accordance with Clause 15.1
without any Liability to Purchaser or any Group Company from and after
Completion); or

 

  (q)

enter into any Contract with a customer who is (i) located in any country
targeted by any of the economic sanctions of the United States of America



--------------------------------------------------------------------------------

  administered by the United States Treasury Department’s Office of Foreign
Assets Control provided, however, that if the Seller provides written notice to
the Purchaser that a Group Company intends to enter into a Contract with a
customer who is located in such a country and that such economic sanctions would
not prohibit the Group Company from entering into such a Contract if it were to
be entered into after Completion, then the Group Company may enter into such
Contract with the Purchaser’s written consent or (ii) a person appearing on the
list of Specially Designated Nationals and Blocked Persons issued by the United
States Treasury Department’s Office of Foreign Assets Control;

 

  (r) make any material alteration to the pensions benefits of any employees; or

 

  (s) agree, conditionally or otherwise, to do any of the foregoing.



--------------------------------------------------------------------------------

SCHEDULE 7

NOTARY LETTER

Cabot Corporation

Attention: [•]

e-mail address: [•]

(“Purchaser”);

N Beta S.à.r.l.

Attention: [•]

e-mail address: [..]

(“Seller”);

[and

[the Lender[s]

Attention: [•]

e-mail address: [..]

(the “Lender”)

Date: [•] 2012

Capitalized terms used but not otherwise defined herein shall have the meaning
given to them in the Share Purchase Agreement between, inter alia, the Purchaser
and the Seller relating to the sale and purchase of the entire issued share
capital of Norit N.V., a limited liability company with corporate seat in
Amersfoort, the Netherlands (the “Share Purchase Agreement”).

 

Re: Payment instructions in respect of the completion of the sale and purchase
of the Sale Shares between the Seller and the Purchaser (the “Transaction”)

Dear [Sirs / Madams],

Introduction

 

1. I am a Dutch civil law notary (notaris) with De Brauw Blackstone Westbroek
N.V. and practising in Amsterdam, the Netherlands. Acting in such capacity (the
“De Brauw Notary”). I refer to Clause 2.4 and Schedule 4 of the Share Purchase
Agreement.

Completion and payment instructions

 

2.1.

I understand that I shall receive, prior to but at the latest at 9.00 am CET on
the Completion Date in the De Brauw Notary’s account (the “Notary Account”) with
[•] (the “Bank”), [•], account number [•], BIC: [•], IBAN: [•], account name: De
Brauw Blackstone Westbroek N.V. Kwaliteitsrekening (USD account), from or on
behalf of the Purchaser the amount of USD [•], being the (i) Share Consideration
Amount plus



--------------------------------------------------------------------------------

  (ii) the Shareholder Loan Amount plus (iii) the Locked Box Interest Amount
(the sum of (i) – (iii) being the “Seller Amount”) plus (iv) the Credit
Agreement Debt Amount (the “Lenders’ Amount”) and, quoting reference: “Purchase
Price – 20538839 – Project Carmen”, or such other amount as will be notified to
me in writing by all the addressees of this letter (the “Completion Amount”).

 

2.2. Upon receipt of the Completion Amount in the Notary Account, I will confirm
in writing receipt thereof to each of the Purchaser and the Seller (the “First
Confirmation”), such First Confirmation to be made by email addressed to the
Purchaser and the Seller at the addresses and for the attention of the persons
mentioned in the address line of this letter above.

 

2.3. Upon receipt of the Completion Amount into the Notary Account, I will hold
the Completion Amount for the account of the Purchaser as the person who made
the payment or on whose behalf the payment was made and until I will hold the
Completion Amount for the account of the Seller as the person who becomes
entitled thereto (or to part thereof) in accordance with this letter.

 

2.4. Immediately upon receipt by me of each of:

 

  a. the Completion Amount in the Notary Account; and

 

  b. a notice in the form as attached as Annex 1 to this letter, from the
Purchaser and the Seller confirming that the steps referred to under 1 (a) and
(b) and 2 (a) of Schedule 4 of the Share Purchase Agreement have been satisfied
(the “Notice”),

I will execute the Transfer Deed.

 

2.5. Upon execution of the Transfer Deed in accordance with clause 2.4 of this
letter, I will:

 

  1. issue a confirmation of each said receipt in writing to each of the
Purchaser and the Seller (the “Second Confirmation”), such Second Confirmation
to be made by email addressed to the Purchaser and the Seller at the addresses
and for the attention of the persons mentioned in the address line of this
letter above;

 

  2. hold the Seller Amount including any interest accrued since Completion (if
any) for the Seller not subject to any condition;

 

  3. hold the Lenders’ Amount including any interest to be accrued following
Completion (if any) for the Lenders not subject to any condition; and

 

  4. give a payment instruction to the Bank to pay the Seller Amount, including
any interest accrued since Completion, to the Seller as soon as possible on the
same day if the banking system is still operative to execute wire transfers, or
otherwise as soon as possible on the first business day following the Completion
Date, to account number [•], BIC: [•], IBAN: [•] with [[•] Bank] at [address
bank] in the name of [•]; and

 

  5.

give a payment instruction to the Bank to pay the Lenders’ Amount, including any
interest accrued since Completion, to the Lenders as soon as possible on the
same



--------------------------------------------------------------------------------

  day if the banking system is still operative to execute wire transfers, or
otherwise as soon as possible on the first business day following the Completion
Date, to account number [•], BIC: [•], IBAN: [•] with [[•] Bank] at [address
bank] in the name of [•].

Entire agreement

 

3. This letter contains all arrangements and understandings between the De Brauw
Notary and the addressees with respect to the subject matter of this letter.

Lapse and remedy

 

4. In the event that I have not received the Notice from the Purchaser and the
Seller within 5 (five) Business Days from the end of the day in which I received
all or any amounts of the Completion Amount in the Notary Account, or such later
date and time as will be agreed and confirmed in writing to me by all the
addressees of this letter (such date and time or agreed date and time, as the
case may be, the “Retransfer Moment”), I will (unless all addressees of this
letter agree otherwise and confirm the same in writing to me prior to the
Retransfer Moment), retransfer immediately all amounts of the Completion Amount
received in the Notary Account to the original payee, together with the interest
accrued thereon in the Notary account (if any).

Miscellaneous

 

5.1. Each of the addressees to this letter hereby (by countersigning)
acknowledges and agrees that the De Brauw Notary shall not be responsible for
any of the completion documents referred to herein but shall only be obligated
for the performance of such duties as are specifically set forth herein. The De
Brauw Notary will incur no liability with respect to any action taken or
suffered by the De Brauw Notary in reliance upon any notice, direction,
instruction (including, without limitation, wire transfer instructions whether
incorporated herein or provided in a separate instrument), consent, statement or
other document believed by the De Brauw Notary to be genuine and to have been
signed by the proper person (and shall have no responsibility to determine the
authenticity or accuracy thereof), nor for any action or inaction, except the De
Brauw Notary’s own willful misconduct or gross negligence or breach by the De
Brauw Notary of the De Brauw Notary’s obligations hereunder. In all questions
arising under this letter, the De Brauw Notary may rely on the written advice of
counsel.

 

5.2. Each of the addressees to this letter hereby (by countersigning) expressly
waives any right or claim it might have to allege that any part of the
Completion Amount including any interest accrued is to be applied in any manner
other than strictly in accordance with the provisions of this letter.

 

5.3. The amount and purposes of the various payments in and out of the Notary
Account have been determined only on the basis of information provided to the De
Brauw Notary by the addressees and the addressees agree that the De Brauw Notary
is not responsible for verifying or ascertaining the accuracy, the authenticity
or any other aspect of that information nor of any confirmation received
pursuant to this letter nor of any agreement or document referred to in this
letter.



--------------------------------------------------------------------------------

5.4. Each of the addressees to this letter hereby (by countersigning) agrees
that the De Brauw Notary shall not be liable to any person for any shortfall in
the Completion Amount, or any part thereof or interest thereon, or other loss,
cost or liability in respect of the operation of this letter (including without
limitation in respect of any loss, cost or liability caused by the act,
omission, fraud, delay, negligence, insolvency (including bankruptcy,
reorganisation, moratorium or similar) or default of any bank, financial
institution, clearing system or other person or the directors, officers,
employees, agents or representatives of any of the foregoing), unless such
liability arises as a result of gross negligence, fraud or wilful misconduct on
the part of the De Brauw Notary.

 

5.5. Furthermore, each of the addressees to this letter hereby (by
countersigning) agrees to indemnify the De Brauw Notary and hold the De Brauw
Notary harmless from and against any and all liability to any person that may
arise as result of the operation of this letter, unless such liability arises as
a result of gross negligence, fraud or wilful misconduct on the part of the De
Brauw Notary.

 

5.6. The addressees acknowledge and expressly agree that:

 

  a. the De Brauw Notary is engaged to effect the payment instructions in
accordance with this letter having no obligation beyond giving the payment
instructions set forth in this letter;

 

  b. the De Brauw Notary is engaged to effect the payment instructions in
accordance with this letter having no obligation or right to convert any amount
in any currency into another currency;

 

  c. with reference to the Rules of Professional Conduct (Verordening beroeps-
en gedragsregels) of the Royal Dutch Organisation of Civil Law Notaries
(Koninklijke Notariële Beroepsorganisatie), (i) De Brauw Blackstone Westbroek
N.V. acts as counsel to the Purchaser in connection with, or acts as counsel for
or on behalf of the Purchaser in the event of any dispute relating to, the
Transaction or any related agreement, and (ii) the De Brauw Notary acts as
independent third party in accordance with this letter even though he is a
notaris with De Brauw Blackstone Westbroek N.V.;

 

  d. the General Terms and Conditions of De Brauw Blackstone Westbroek N.V., of
which the addressees acknowledge to have received a copy, are applicable to the
services rendered by the De Brauw Notary pursuant to this letter and to
supplemental and further assignments of the addressees in relation to this
letter; clause 7 of said General Terms and Conditions applies to any and all
Dutch and foreign banks involved in the payment instructions given by the De
Brauw Notary in connection with this letter; and

 

  e. where this letter refers to the De Brauw Notary or to “I” or “me”, this
shall include the substitute (waarnemer) of the De Brauw Notary appointed in
accordance with the applicable provisions of Dutch law (Wet op het notarisambt)
or any other notaris with De Brauw Blackstone Westbroek.

 

5.7.

This letter shall be governed exclusively by Dutch law. All disputes arising in
connection with this letter, including disputes concerning the existence and
validity



--------------------------------------------------------------------------------

  thereof, shall be resolved by the competent courts in Amsterdam.

 

5.8. Please confirm your agreement to the above arrangements by signing and
dating the acknowledgement below and by returning the same to me.

 

5.9. The addressees confirm and agree that their respective notices and
acknowledgements may be provided to the De Brauw Notary by way of executed
counterpart signature pages and by telefax exchange and/or e-mail exchange
(provided the attachments are PDF files) and that the De Brauw Notary may send
communications to each of them in the same manner. The addressees confirm and
agree that the De Brauw Notary may send communications to each of them not to
them directly but to their respective legal counsel.

Yours faithfully,

R.W. Clumpkens

De Brauw Notary for De Brauw Blackstone Westbroek N.V.

For acknowledgement of receipt and agreement to the above:

 

   the Seller By: [•] Title: [•] Date: [•] 2012

 

   the Purchaser By: [•] Title: [•] Date: [•] 2012

 

[ [the Lenders] By: [•] Title: [•] Date: [•] 2012]



--------------------------------------------------------------------------------

ANNEX 1

From:

Cabot Corporation

Attention: [•]

e-mail address: [•]

(“Purchaser”);

and

N Beta S.à.r.l.

Attention: [•]

e-mail address: [•]

(“Seller”)

 

To: Mr. R.W. Clumpkens

Civil Law Notary

Fax no.: +31 20 577 1775

De Brauw Blackstone Westbroek N.V.

            [•], 2012

Dear Sir,

Completion Project Carmen

We refer to the Share Purchase Agreement and the Notary Letter dated [•] 2012
(the “Notary Letter”).

Terms and expressions used herein shall, unless otherwise defined herein, bear
the meanings ascribed to them in the Notary Letter.

Purchaser and Sellers hereby confirm that the steps referred to under 1 (a) and
(b) and 2 (a) of Schedule 4 of the Share Purchase Agreement have been satisfied.

This letter shall be governed by and construed in accordance with the laws of
the Netherlands.

Yours faithfully,



--------------------------------------------------------------------------------

Purchaser

 

Cabot Corporation    By: [•] Title: [•]

Seller

 

N Beta S.à.r.l.    By: [•] Title: [•]



--------------------------------------------------------------------------------

SCHEDULE 8

TAX AFFAIRS

 

1 Interpretation

 

1.1 In this schedule, unless the contrary intention appears, words and
expressions defined elsewhere in this agreement have the same meaning.

 

1.2 In this schedule, unless the contrary intention appears, a reference to a
paragraph or subparagraph is to a paragraph or subparagraph of this schedule.

 

2 Preparation of Tax Returns

 

2.1 Seller shall prepare and file, or procure the preparation and filing of, all
Tax Returns in respect of the Group Companies in a manner and on a basis
consistent with past practice, to the extent that these are required to be filed
on or prior to the Completion Date. To the extent that any such Tax Return
relates to a period that includes or starts after the Locked Box Date, Purchaser
shall have the right to review such Tax Return at least fifteen (15) Business
Days prior to the due date for filing and Seller shall accept and reflect on
such Tax Return all reasonable comments of Purchaser.

 

2.2 Seller and Purchaser shall provide each other such information and render
each other such assistance as is reasonably necessary to ensure the proper and
timely completion and filing of the Tax Returns of the Group Companies.

 

3 Tax Audits

 

3.1 Seller and Purchaser shall provide each other such information and render
such assistance as may reasonably be requested in order to ensure the proper and
adequate defence of any Tax Audit or other Tax proceeding.

 

3.2 Seller and Purchaser agree to retain all records that may be required for
the conduct of any Tax Audit or other Tax proceedings until the expiration of
applicable statutory limitation period and, upon reasonable notice, to provide
each other access to all books and records relating to the Group Companies as
may be reasonably required to exercise their rights under this paragraph 3.



--------------------------------------------------------------------------------

SCHEDULE 9

SPECIFIED LEAKAGE

To the extent incurred, paid or agreed to be paid between the Locked Box Date
and the Completion Date:

 

(b) Any fees, costs and expenses of external advisers engaged by the Seller, its
direct or indirect shareholders, the Company and/or the Group Companies in
relation to the Transaction, including but not limited to running the Data Room,
which the Seller expects will not exceed US$367,588;

 

(c) Payments by the Seller or any Related Person in the ordinary course of
business not related to the Transaction made in accordance with existing
contractual arrangements which the Seller expects will not exceed US$20,000;

 

(d) The severance payments paid to certain former employees of N International
B.V. in the aggregate amount of €963,000 (including Dutch wage taxes in the
aggregate amount of €502,000), as set forth in Schedule 10.3(e) of Paragraph 9
(Specific Disclosures) of the Disclosure Letter;

To the extent not repaid to the Group Companies at or prior to Completion:

 

(e) The payment by the Seller on behalf of itself, DH N S.à r.l. and N Alpha S.à
r.l. of certain taxes in the aggregate amount of €417,000 and ongoing costs for
2012 in the aggregate amount of €270,281, as set forth in Schedule 10.3(f) of
Paragraph 9 (Specific Disclosures) of the Disclosure Letter; and

 

(f) The aggregate amount of Related Party Loans as of Completion.

Neither this Schedule 9 nor any of the amounts hereon limits any of the Party’s
rights and obligations under Clause 10.1 and 10.2 of this Agreement.



--------------------------------------------------------------------------------

SIGNED BY   

)

  N BETA S.À R.L.   

)

  /s/ Cedric Stebel acting by a duly authorised representative   

)

  in the presence of:-   

)

 

Witness:

Signature: /s/ Claire Sharp

Name: Clarie Sharp

Address: 28, Boulevard Royal, L-2669 Luxembourg

Occupation: PA Secretary/Administrator

 

SIGNED BY   

)

  CABOT CORPORATION   

)

  /s/ Patrick M. Prevost acting by a duly authorised representative   

)

  President & CEO in the presence of:-   

)

 

Witness:

Signature: /s/ Philip Szabla

Name: Philip Szabla

Address: 2 Seaport Lane, Boston MA 02210

Occupation:

 

SIGNED BY   

)

  NORIT N.V. )      /s/ Pascal Keutgens                /s/ Ronald D. Thompson

acting by a duly authorised representative

  

)

 

in the presence of:-

  

)

 

Witness:

 

Signature: /s/ Jodi Walkinshaw     /s/ Gerardus C.P.J. Maters Name: Jodi
Walkinshaw     G. Maters Address: 45 Pall Mall, London SW145JH     3200
University Ave,     Marshall, TX 75670 Occupation: PA Secretary     CFO